 



Exhibit 10.1
EXECUTION VERSION
PRIVILEGED AND CONFIDENTIAL
NEXTEL TELECOMUNICAÇÕES LTDA.,
as Borrower
TERM FACILITY AGREEMENT
A/B
Dated as of September 14, 2007
STANDARD BANK OFFSHORE TRUST COMPANY JERSEY LIMITED,
as Security Agent
and
NEDERLANDSE FINANCIERINGS-MAATSCHAPPIJ VOOR
ONTWIKKELINGSLANDEN N.V.
as Lender
Milbank, Tweed, Hadley & McCloy LLP

 



--------------------------------------------------------------------------------



 



CONTENTS

          Article   Page  
1. DEFINITIONS AND INTERPRETATION
    1  
2. THE FACILITIES
    14  
3. PURPOSE
    14  
4. CONDITIONS OF UTILIZATION
    14  
5. UTILIZATION
    15  
6. REPAYMENT
    16  
7. PREPAYMENT AND CANCELLATION
    16  
8. INTEREST
    19  
9. INTEREST PERIODS
    20  
10. CHANGES TO THE CALCULATION OF INTEREST
    20  
11. FEES
    21  
12. TAX GROSS UP AND INDEMNITIES
    22  
13. INCREASED COSTS
    24  
14. OTHER INDEMNITIES
    25  
15. MITIGATION BY THE LENDER AND PARTICIPANTS
    26  
16. COSTS AND EXPENSES
    26  
17. REPRESENTATIONS
    27  
18. INFORMATION UNDERTAKINGS
    32  
19. FINANCIAL COVENANTS
    34  
20. POSITIVE UNDERTAKINGS
    35  
21. NEGATIVE UNDERTAKINGS
    38  
22. EVENTS OF DEFAULT
    41  
23. LEFT INTENTIONALLY BLANK
    44  
24. CHANGES TO THE LENDER
    44  
25. CHANGES TO THE BORROWER
    47  
26. CONDUCT OF BUSINESS BY LENDER
    47  
27. PAYMENT MECHANICS
    48  
28. SET-OFF
    50  
29. THE SECURITY AGENT
    50  
30. NOTICES
    53  
31. CALCULATIONS AND CERTIFICATES
    54  
32. REMEDIES AND WAIVERS
    54  
33. AMENDMENTS AND WAIVERS
    54  
34. LEFT INTENTIONALLY BLANK
    54  
35. COUNTERPARTS
    54  
36. GOVERNING LAW
    55  
37. JURISDICTION, SERVICE OF PROCESS AND VENUE
    55  

 



--------------------------------------------------------------------------------



 



          Article   Page  
38. WAIVER OF JURY TRIAL
    55  
39. WAIVER OF IMMUNITY
    56  
40. ENTIRE AGREEMENT
    56  
41. SURVIVAL
    56  
42. NO FIDUCIARY RELATIONSHIP
    56  
43. WAIVER OF SECURITY
    56  
Signatures
    1  

 



--------------------------------------------------------------------------------



 



     
SCHEDULE 1
  Conditions Precedent To Initial Utilization
 
   
SCHEDULE 2
  Utilization Request
 
   
SCHEDULE 3
  Mandatory Cost Formulae
 
   
SCHEDULE 4
  Form of Transfer Certificate
 
   
SCHEDULE 5
  Form of Compliance Certificate
 
   
SCHEDULE 6
  Security
 
   
SCHEDULE 7
  INTENTIONALLY LEFT BLANK
 
   
SCHEDULE 8
  Corporate Governance Guidelines
 
   
SCHEDULE 9
  Excluded Activities
 
   
SCHEDULE 10
  Insurance
 
   
SCHEDULE 11
  Existing Liens
 
   
SCHEDULE 12
  INTENTIONALLY LEFT BLANK
 
   
SCHEDULE 13
  World Bank Standards
 
   
SCHEDULE 14
  Labour Contracts, Retrenchment and Discrimination of Workers’ Representatives
 
   
SCHEDULE 15
  FMO Social Policy
 
   
SCHEDULE 16
  Annual Environmental and Social Monitoring Report
 
   
SCHEDULE 17
  Certification Letter

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated as of September 14, 2007 and made between:

(1)   NEXTEL TELECOMUNICAÇÕES LTDA., a limited liability company incorporated
and existing under the laws of Brazil, enrolled with the General Registry of
Corporate Taxpayers of the Brazilian Ministry of Finance (“CNPJ/MF”) under
No. 66.970.229/0001-67, having its registered office at Alameda Santos No. 2,356
and 2,364, Cerqueira César, in the City of São Paulo, State of São Paulo,
Brazil, Zip Code 01418-200, fax number 55 11 2145 2040, as borrower (the
“Borrower”);   (2)   NEDERLANDSE FINANCIERINGS-MAATSCHAPPIJ VOOR
ONTWIKKELINGSLANDEN N.V. (“FMO”), a company limited by shares incorporated and
existing under the laws of The Netherlands having its registered office at Anna
van Saksenlaan 71, 2593 HW, The Hague, The Netherlands, fax number +31 (0)70 314
9757, as lender (the “Lender”); and   (3)   STANDARD BANK OFFSHORE TRUST COMPANY
JERSEY LIMITED, a company incorporated in Jersey with registered number 9153, as
security agent (the “Security Agent”).

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Affiliate” means, in relation to any person, a Subsidiary of that person
or a Holding Company of that person or any other Subsidiary of that Holding
Company.       “A Loan” means a loan specified in Sub-clause 2.1.1 (The
Facilities) or the principal amount outstanding for the time being of that loan.
      “A Loan Termination Date” means 7 years after the Effective Date.       “A
Loan Utilization” means any utilization of the A Loan.       “Applicable Margin”
means (a) in relation to the A Loan for any Interest Period, the rate per annum
set forth below:

     
Applicable Period
  Applicable Margin
If the Leverage Ratio is equal to or greater than 3.00:1:
  2.5% per annum
 
   
If the Leverage Ratio is equal to or greater than 2.00:1 but less than 3:00:
  2.25% per annum
 
   
If the Leverage Ratio is less than 2.00:1:
  2% per annum
 
   
For a period of 12 months following the Effective Date, regardless of the
Leverage Ratio:
  2.25% per annum

- 1 -



--------------------------------------------------------------------------------



 



(b) in relation to the B Loan for any Interest Period, the rate per annum set
forth below:

     
Applicable Period
  Applicable Margin
If the Leverage Ratio is equal to or greater than 3.00:1:
  2.25% per annum
 
   
If the Leverage Ratio is equal to or greater than 2.00:1 but less than 3:00:
  2% per annum
 
   
If the Leverage Ratio is less than 2.00:1:
  1.75% per annum
 
   
For a period of 12 months following the Effective Date, regardless of the
Leverage Ratio:
  2% per annum

If the Applicable Margin cannot be determined for any reason, the rate of 2.5%
per annum shall apply in relation to the A Loan, and the rate of 2.25% per annum
shall apply in relation to the B Loan.
“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration.
“Availability Period” means the period from and including the Effective Date to
and including the date that is 180 days thereafter.
“Available Facility” means the amount of a Facility during the Availability
Period minus:

  (a)   the amount of any outstanding Loans;     (b)   in relation to any
proposed Utilization, the amount of any Loans that are due to be made on or
before the proposed Utilization Date; and     (c)   any amount cancelled
pursuant to Clause 7.3 (Voluntary Cancellation).

“B Loan” means a Loan specified in Sub-clause 2.1.2 (The Facilities) or the
principal amount outstanding at any given time specified of that loan.
“B Loan Termination Date” means 5 years after the Effective Date.
“B Loan Utilization” means any utilization of the B Loan.
“Basic Terms and Conditions of Employment” means the basic terms and conditions
of employment as set out in the ILO Conventions 26 and 131 (on Remuneration),
ILO Convention 1 (on Working Hours), ILO Convention 155 (on Health & Safety),
and the terms and conditions as described in Schedule 14 (Labour Contracts,
Retrenchment and Discrimination of Workers’ Representatives), as summarized in
Schedule 15 (FMO Social Policy).
“Borrower Quota Pledge Agreement” has the meaning set forth on Schedule 6
(Security Documents).

- 2 -



--------------------------------------------------------------------------------



 



“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York and São Paulo, and solely for the purpose
of determining the applicable interest rate (for the purpose of determining
LIBOR) in accordance with this Agreement, in London, England.
“Collateral” means the collateral provided for in the Security Documents.
“Commitment Fee” means the commitment fee payable to the Lender pursuant to
Clause 11.1 (Commitment Fee).
“Compliance Certificate” means a certificate substantially in the form set out
in SCHEDULE 5 (Form of Compliance Certificate).
“Consolidated Debt” means as at any date, the sum of the aggregate outstanding
principal amount of all Financial Indebtedness of the Borrower and its
consolidated Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP).
“Consolidated EBITDA” shall mean, for any period, with respect to the Borrower
and its consolidated Subsidiaries, the sum (determined without duplication) of:
(x) Consolidated Operating Income for such period plus (y) depreciation and
amortization to the extent deducted when determining Consolidated Operating
Income for such period plus non-cash items to the extent deducted in determining
the same, minus (z) non-cash gains.
“Consolidated Net Worth” means, at any time of determination, Consolidated Total
Assets minus Consolidated Total Liabilities.
“Consolidated Operating Income” means, for any period, the operating income of
the Borrower and its consolidated Subsidiaries, consolidated in accordance with
GAAP.
“Consolidated Total Assets” means, at any time of determination and without
duplication, the total assets of Nextel S.A. and its consolidated Subsidiaries,
consolidated in accordance with GAAP.
“Consolidated Total Liabilities” means, at any time of determination and without
duplication, the total liabilities of Nextel S.A. and its consolidated
Subsidiaries, consolidated in accordance with GAAP.
“Core Labour Standards” means the core labour standards as set out in the ILO
Conventions 29 and 105 (on Forced Labour), ILO Conventions 138 (on Minimum Age)
and 182 (on Worst Forms of Child Labour), ILO Conventions 100 and 111 (on
Non-Discrimination), and ILO Conventions 87 and 98 (on Freedom of Association
and Collective Bargaining), as summarized in Schedule 15 (FMO Social Policy).
“Creditor Demands” has the meaning set forth in Sub-clause 22.5.4.
“Debt Service Coverage Ratio” means as at any date of determination thereof and
measured in Reais, the ratio of (a) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or most recently ended prior to such date
to (b) the principal amount of any Consolidated Debt that is scheduled to mature
during the four consecutive fiscal quarters after such date plus the Interest
Expense for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such date.

- 3 -



--------------------------------------------------------------------------------



 



“Debt Service Reserve Account” means the Debt Service Reserve Account
contemplated in Clause 20.18 (Debt Service Reserve Account).
“Debt Service Reserve Amount” means on (a) on the date of the first Utilization,
an amount in Dollars equal to 110% of the amount of interest that would accrue
on the A Loan and the B Loan for six months’ worth of interest at the interest
rate applicable on the date of the first Utilization; and (b) on the date six
months prior to the first Repayment Date, an amount equal to the sum in Dollars
of (i) the amount of two Repayment Installments due hereunder and (ii) the
amount calculated in paragraph (a) of this definition.
“Default” means an Event of Default or any event or circumstance specified in
Article 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the passage of time, the making of any determination under
the Finance Documents or any combination of any of the foregoing) be an Event of
Default.
“Default Interest Rate” means an interest rate equal to the aggregate of: (a)
LIBOR; (b) the relevant Applicable Margin; provided that the A Loan Applicable
Margin shall be applicable to any amounts as to which the Applicable Margin is
not herein specified; and (c) 2.00% per annum.
“Dividend” has the meaning set forth in Sub-clause 21.4.1.
“Effective Date” means the date of execution of this Agreement.
“Environmental and Social Claim” means any material claim, proceeding or
investigation by a person in respect of an Environmental Law, a Social Law
and/or an Environmental and Social Permit.
“Environmental and Social Permits” means any permit, license, consent, approval
and other authorisation and the filing of any notification report or assessment
required under any Environmental Law and Social Law for the operation of the
business of the Obligors conducted on or from the properties owned or used by
the Obligors.
“Environmental and Social Requirements” means Environmental Law, Social Law,
World Bank Standards, and any Environmental and Social Permits.
“Environmental Law” means any applicable law, rule or regulation (including
international treaty obligations) in any jurisdiction in which any of the
Obligors conduct business as issued by its national government or authorities,
which relates to environmental matters and natural resource management or is
directly or indirectly concerned with any contamination, pollution or waste or
the release of, or exposure to toxic hazardous substances with possible impacts
on human health or discharge of any toxic or hazardous substance at any real
property which is or was at any time owned, leased or occupied by any of the
Obligors or on which any of the Obligors have conducted any activity.
“Event of Default” means any event or circumstance specified as such in Article
22 (Events of Default).
“Facilities” means the term facilities made available under this Agreement as
described in Article 2 (The Facilities) and “Facility” shall mean either one of
them.

- 4 -



--------------------------------------------------------------------------------



 



“Fee Letters” means the letter, dated as of the date hereof, between the
Borrower and the Lender, regarding certain fees payable in connection with the
Facilities and the fee letter, dated as of the date hereof, between the Security
Agent and the Borrower.
“Finance Documents” means this Agreement, the Participation Agreements, any Fee
Letter, the Guarantee Agreements and the Security Documents.
“Financial Indebtedness” means any indebtedness (without duplication in
determining the aggregate amount thereof) for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialized equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a capital lease;     (e)   receivables sold
or discounted (other than any receivables to the extent they are sold on a
non-recourse basis);     (f)   any amount raised under any other transaction
(including any forward sale or purchase agreement) having the commercial effect
of a borrowing;     (g)   Hedge Agreements or any other derivative transaction;
    (h)   any indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;     (i)   any amount raised by the issue of redeemable
shares that are redeemable at the option of the holder, are mandatorily
redeemable or are entitled to the benefits of a sinking fund or similar
mechanism, in any respect;     (j)   any amount of any liability under an
advance or deferred purchase agreement if one of the primary reasons behind the
entry into this agreement is to raise finance, except for trade payables payable
within 90 days incurred in the ordinary course of business;     (k)   any amount
raised under any other transaction (including any forward sale or purchase
agreement) having the commercial effect of a borrowing;     (l)   any
sale/leaseback transactions; and     (m)   the amount of any liability in
respect of any guarantee or indemnity for any of the items referred to in
paragraphs (a) to (k) above; provided, however, that Financial Indebtedness
shall not include obligations in respect of performance, surety or appeal bonds
provided in the ordinary course of business to the extent not in excess of
$20,000,000.

- 5 -



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Guarantee Agreements” means the Subsidiary Guarantee Agreement and the Nextel
S.A. Guarantee Agreement.
“Hedge Agreements” means interest rate cap agreements, interest rate swap
agreements, foreign currency exchange and swap agreements, equity or equity
index swap agreements and other hedging agreements or arrangements (including
any option with respect to any of the foregoing transactions) or any combination
of the foregoing transactions.
“Holding Company” means, in relation to the Borrower, any other company or
corporation in respect of which it is a Subsidiary.
“ILO Conventions” means the conventions of the International Labour
Organization.
“Information Memorandum” means the information memorandum of the Borrower, dated
as of June 15, 2007.
“Intercompany Debt” means the Long-Term Intercompany Debt and the Short-Term
Intercompany Debt.
“Intercompany Loans Pledge and Subordination Agreement” has the meaning set
forth on Schedule 6 (Security Documents).
“Interest Expense” means for any period, the sum, for the Borrower and its
consolidated Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of all interest in respect of Financial
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period).
“Interest Payment Date” means 15 January, 15 April, 15 July and 15 October in
any year.
“Interest Period” means, in relation to a Loan, each period determined in
accordance with Article 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.4 (Default interest).
“Investment” by a person means any purchase or other acquisition of any capital
stock or other equity interest in another person, or of warrants, rights,
options or securities of such other person, and any capital contribution to such
other person, and any loan, advance or other extension of credit to or for the
benefit of such other person.
“Lender’s Account” means account number 000305707, in the name of Nederlandse
Financierings-Maatschappij voor Ontwikkelingslanden N.V., maintained at HSBC
Bank USA, New York, New York 10017, (S.W.I.F.T.- code: MRMDUS33, A.B.A.- number:
021001088).
“Lender Break Costs” means the amount (if any) by which:

  (a)   the interest which the Lender or any Participant should have received
for the period from the date of receipt of all or any part of its Participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the Loan or Unpaid Sum received been
paid on the last day of that Interest Period; exceeds:

- 6 -



--------------------------------------------------------------------------------



 



  (b)   the amount which the Lender or any Participant would be able to obtain
by placing an amount equal to the Loan or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Leverage Ratio” shall mean, at any time of determination, the ratio of: (i)
Financial Indebtedness (excluding any Intercompany Debt) of the Borrower and its
consolidated Subsidiaries at such date to (ii) Consolidated EBITDA, annualized
for the two immediately preceding and completed fiscal quarters.
“LIBOR” means, in relation to any Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the Interest Period of the relevant Loan) the arithmetic mean of the rates
(rounded upwards to the nearest three decimal points) as supplied to the Lender
at its request quoted by the Reference Banks to leading banks in the London
interbank market,

as at 11:00 a.m., on the Quotation Day for the offering of deposits in dollars
for a period most nearly equal to the Interest Period for that Loan.
“Lien” means any guaranty or right in rem (“garantia ou direito real”),
mortgage, lien, pledge, charge, encumbrance or other security interest or any
preferential arrangement that has the practical effect of creating a security
interest.
“Loans” means collectively the A Loan and the B Loan or, as the context
requires, the principal amount of the A Loan and B Loan outstanding under the
Facilities from time to time and “Loan” means either one of them.
“Long-Term Intercompany Debt” means any debt incurred by the Borrower, owing
from time to time from the Borrower to the Parent or any consolidated subsidiary
of the Parent excluding the Short-Term Intercompany Debt.
“Mandatory Cost” means in relation to the Lender and any Participant in respect
of any Interest Period for a Loan, the cost to the Lender and any Participant of
compliance with the requirements of the European Central Bank or similar banking
authority, determined in accordance with SCHEDULE 3 (Mandatory Cost Formulae)
(any such cost, for the purposes of this Agreement, to be represented by the
percentage rate notified by the Lender prior to the last day of the relevant
Interest Period).
“Material Adverse Effect” means a material adverse effect on:

  (a)   the business, operations, property, condition (financial or otherwise)
or prospects of the Obligors taken as a whole, provided that a material adverse
effect on the prospects of the Obligors taken as a whole shall not be deemed to
cause a mandatory prepayment under Sub-clause 7.2.3;     (b)   the ability of
any Obligor to perform its obligations under the Finance Documents; or

- 7 -



--------------------------------------------------------------------------------



 



  (c)   the validity or enforceability of the Finance Documents or the rights or
remedies of the Lender under the Finance Documents.

“Measurement Date” means March 31st, June 30th, September 30th and December 31st
of each year.
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

  (a)   if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and     (b)   if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month.

The above rules will only apply to the last Month of any period.
“Nextel S.A. ” means Nextel Telecomunicações S.A.
“Nextel S.A. Guarantee Agreement” means the Guarantee Agreement, dated as of the
date hereof, by Nextel S.A.
“Obligors” means, collectively, Nextel S.A., the Borrower and each of the
Borrower’s Subsidiaries.
“Parent” means NII Holdings, Inc., a Delaware corporation in the United States.
“Participant” means any person who acquires a Participation.
“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Participation” means the interest of any Participant in the B Loan.
“Participation Agreement” means an agreement entitled “Participation Agreement”
between Lender and the Participants pursuant to which each Participant acquires
a Participation.
“Party” means a party to this Agreement.
“Permitted Investments” means (i) the incurrence by the Borrower of Financial
Indebtedness owing to any Subsidiary or the Parent if such indebtedness is
subordinated (on terms and conditions satisfactory to the Lender) to all
obligations owing by the Borrower under the Finance Documents, (ii) equity
contributions by the Borrower to any Subsidiary, (iii) Investments in any person
to the extent such person becomes a Subsidiary as a result of such Investment,
(iv) acquisitions by the Borrower or any of its Subsidiaries of radio spectrum
licenses for the deployment or operation of wireless telecommunications services
in Brazil that are complementary or ancillary to the Borrower’s business, (v)
Investments to the extent such Investment is made with the proceeds of a capital
contribution from the Parent to the Borrower and the Lender shall have received
evidence reasonably satisfactory to it of such capital

- 8 -



--------------------------------------------------------------------------------



 



contribution and its relationship to such Investment, (vi) Investments to the
extent the Leverage Ratio for the two preceding Measurement Dates has been equal
to or less than 1.75:1 and the Borrower shall have delivered to the Lender a
certificate (in reasonable detail) of an officer of the Borrower demonstrating
pro-forma compliance with all undertakings and financial covenants until the
Termination Date after giving effect to such Investments, and confirming that no
Default has occurred or is continuing or will arise by reason of such
Investment, (vii) readily marketable direct obligations of the government of
Brazil, (viii) time deposits maintained with the Lender or other financial
institutions and maturing within twelve months from the date of acquisition
thereof, (ix) demand deposits maintained in the ordinary course of business with
the Lender or any other commercial banks maintaining deposit accounts in
countries where the Borrower has operating facilities if such accounts with such
other commercial banks are limited to amounts customary for working capital
purposes for companies in the similar industry as the Borrower, (x) debt
obligations maturing within twelve months of the time of acquisition thereof
that from time to time are accorded a rating of BBB or better by Standard &
Poor’s (or an equivalent rating by another recognized credit rating agency), and
(xi) commercial paper maturing within twelve months of the time of acquisition
thereof that from time to time are accorded a rating of BBB or better by
Standard & Poor’s (or an equivalent rating by another recognized credit rating
agency.
“Permitted Liens” means:

  (a)   Liens for Taxes, assessments and governmental charges or levies that are
not yet delinquent or due or that are being contested in good faith by
appropriate action or proceedings, provided that adequate reserves in accordance
with GAAP, with respect thereto are maintained on the books of the Borrower;    
(b)   Liens to secure obligations arising from the bidding or acquisition of
radio spectrum licenses that are complementary or ancillary to the Borrower’s
business, auctioned by the applicable governmental authorities to the extent
required by applicable rules, regulations or guidelines;     (c)   Liens imposed
by operation of law;     (d)   Liens arising in the ordinary course of business
not for borrowed money securing obligations that are not overdue for a period of
more than 30 days;     (e)   purchase money Liens incurred in the ordinary
course of business, which Liens shall not extend to property other than the
property subject to the purchase money Liens;     (f)   Liens to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations;     (g)   Liens existing as of the Effective
Date to the extent the amount secured by any such Lien is 1,000,000 Reais or
below and existing Liens set forth by the Borrower on SCHEDULE 11 (Existing
Liens);     (h)   easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes;

- 9 -



--------------------------------------------------------------------------------



 



  (i)   Liens in favor of the Lender as collateral security for the Facilities.
    (j)   Liens arising under leases of the Borrower or any of its Subsidiaries
as lessee for its telecommunication towers, entered into in the ordinary course
of business; and     (k)   Liens on property of a Subsidiary existing at the
time such Subsidiary is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary.

“Permitted Sale-leaseback Transactions” means any and all transactions or
arrangements pursuant to which the Borrower and/or any of its Subsidiaries sells
or otherwise transfers for value its telecommunications towers, cell sites and
related equipment with an aggregate fair market value (as determined by the
proceeds of the transfer of such assets) not to exceed $100,000,000 (which
amount shall not include any proceeds received or to be received by the Borrower
or any such Subsidiary for sale-leaseback transactions of such assets
consummated prior to the Effective Date), and simultaneously with such transfer,
agrees to lease back such assets, provided that: (a) the obligations under any
such sale-leaseback transaction shall be deemed Financial Indebtedness; (b) such
sale-leaseback transactions may not be entered into during the continuation of a
Default; and (c) for any individual sale-leaseback transaction in excess of $
10,000,000 or sale-leaseback transactions in the aggregate in excess of $
20,000,000 in any calendar year, such proceeds received or to be received by the
Borrower or any such Subsidiary for such sale-leaseback transactions shall be
reinvested in the business of the Borrower or any such Subsidiary in its
reasonable commercial judgment or used to repay the Facility.
“Prepayment Fee” means pursuant Sub-clause 7.4.1 with respect to the A Loan, the
fees as set forth below:

      Applicable Period   Amount of Prepayment Fee
From the Effective Date until the second anniversary of the Effective Date
  1.25% of the aggregate principal amount prepaid
 
   
From the date immediately following the second anniversary of the Effective Date
until the third anniversary of the Effective Date
  1.00% of the aggregate principal amount prepaid
 
   
From the date immediately following the third anniversary of the Effective Date
until the fourth anniversary of the Effective Date
  0.75% of the aggregate principal amount prepaid
 
   
From the date immediately following the fourth anniversary of the Effective Date
until the fifth anniversary of the Effective Date
  0.50% of the aggregate principal amount prepaid
 
   
After the fifth anniversary of the Effective Date
  None

- 10 -



--------------------------------------------------------------------------------



 



“PWC” means PricewaterhouseCoopers International Limited or any of its
Subsidiaries (to the extent engaged in the auditing business).
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, 2 Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market, in which case the
Quotation Day will be determined by the Lender in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).
“Real” or “Reais” means the lawful currency of Brazil from time to time.
“Reference Banks” means three leading commercial banks active in the Relevant
Interbank Market selected by the Lender.
“Relevant Interbank Market” means the London interbank market.
“Repayment Date” means: (a) for the A Loan, each Interest Payment Date occurring
during the period commencing twenty one months from the Effective Date and
ending on the twenty-second Interest Payment Date following the first Repayment
Date, provided that the final Repayment Date shall be no later than the A Loan
Termination Date; and (b) for the B Loan, each Interest Payment Date occurring
during the period commencing twenty one months from the Effective Date and
ending on the fourteenth Interest Payment Date following the first Repayment
Date, provided that the final Repayment Date shall be no later than the B Loan
Termination Date.
“Repayment Installment” means each installment for repayment of the Loans
referred to in Clause 6.1 (Repayment of Loans).
“Repeating Representations” means all the representations set out in Article 17
(Representations) except for those representations that are made as of, or that
relate to, a specific date, as set forth in Clause 17.22 (Repetition).
“ROF” means the SISBACEN system called Registration of Financial Transaction
(“Registro de Operacao Financeira – ROF”) with Banco Central do Brasil.
“Screen Rate” means in relation to LIBOR, the British Bankers Association
Interest Settlement Rate for dollars for a period of 3 months, displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Lender may specify another page or service
displaying the appropriate rate after consultation with the Borrower.
“Security Documents” means the documents listed in SCHEDULE 6 (Security).
“Security Interest Agreement” has the meaning set forth on Schedule 6 (Security
Documents).
“Share Pledge Agreement” has the meaning set forth on Schedule 6 (Security
Documents).

- 11 -



--------------------------------------------------------------------------------



 



“Short-Term Intercompany Debt” means the short-term intercompany debt with a
term of one year or less, such term being deemed to commence on the Effective
Date (including any refinancing or renewal not exceeding the original principal
amount thereof, provided that to the extent the term of such debt is or becomes
longer than one year, such debt will be deemed Long-Term Intercompany Debt)
incurred by the Borrower to the Parent or any consolidated Subsidiary of the
Parent, from January 1, 2007 through the Effective Date, including the amount of
any accrued but unpaid interest thereon and an amount sufficient to cover all
withholding taxes required to be withheld under the laws of Brazil.
“Social Law” means (a) any law, rule or regulation applicable in Brazil
concerning (i) labour, (ii) social security, (iii) the regulation of industrial
relations (between government, employers and employees), (iv) the protection of
occupational as well as public health and safety, (v) the regulation of public
participation, (vi) the protection and regulation of ownership of land rights
(both formal and traditional), immovable goods and intellectual and cultural
property rights, (vii) the protection and empowerment of indigenous peoples or
ethnic groups, (viii) the protection, restoration and promotion of cultural
heritage, (ix) all other laws, rules and regulations providing for the
protection of employees and citizens, (b) any applicable ILO convention signed
and ratified by Brazil, as well as all ILO conventions listed as Core Labour
Standards and Basic Terms and Conditions of Employment, and (c) any applicable
United Nations treaty, convention or covenant on human rights signed and
ratified by Brazil.
“Subsidiary” means in relation to any company or corporation, any person:

  (a)   which is controlled, directly or indirectly, by the first mentioned
company or corporation;     (b)   more than half the issued share capital of
which is beneficially owned, directly or indirectly by the first mentioned
company or corporation; or     (c)   which is a Subsidiary of another Subsidiary
of the first mentioned company or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.
“Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement, dated
as of the date hereof, by each Subsidiary of the Borrower.
“Subsidiary Quota Pledge Agreement” has the meaning set forth on Schedule 6
(Security Documents).
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Termination Date” means collectively the A Loan Termination Date or the B Loan
Termination Date, as the case may be.
“Transfer Certificate” means a transfer certificate in the form set out in
SCHEDULE 4 (Transfer Certificate).

- 12 -



--------------------------------------------------------------------------------



 



“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
“Utilization” means collectively an A Loan Utilization or a B Loan Utilization
or both as the context may require.
“Utilization Date” means the date of a Utilization, being the date on which the
relevant Loan is to be made.
“Utilization Request” means a notice substantially in the form set out in
SCHEDULE 2 (Requests).
“VAT” means value added tax or tax of a similar nature in any relevant
jurisdiction.
“Waiver Fee” means the waiver fee payable to the Lender pursuant to Clause 11.2
(Waiver Fee).
“World Bank” means any or all of the International Bank for Reconstruction and
Development and affiliated institutions, the International Development
Association, the International Finance Corporation, the Multilateral Investment
Guarantee Agency and the International Centre for Settlement of Investment
Disputes, individually, or collectively, as the context may require.
“World Bank Standards” means the IFC Environmental and Social Sustainability
Performance Standards and the World Bank and IFC Environmental, Health and
Safety Guidelines as applicable to the operations, as listed in Schedule 13.

1.2   Construction

  1.2.1   Unless a contrary indication appears any reference in this Agreement
to:

  (a)   any definition of or reference to a person acting in a particular
capacity shall include its successors in such capacity;     (b)   “assets”
includes present and future properties and rights of every description;     (c)
  a “Finance Document” or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended or novated;  
  (d)   “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;     (e)   a “person” includes any person, firm, company,
corporation, government, state or agency of a state or any association, trust or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;     (f)   a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organization;

- 13 -



--------------------------------------------------------------------------------



 



  (g)   a provision of law is a reference to that provision as amended or
re-enacted;     (h)   a time of day is a reference to New York time, unless if
in connection with the determination of LIBOR or related to the payment of
principal and interest hereunder, in which case such reference is to London
time;     (i)   the terms defined in this Agreement include the plural as well
as the singular and vice versa;     (j)   words importing gender include all
genders;     (k)   any reference to an Article, Clause, Sub-clause or Schedule
refers to an Article, Clause, Sub-clause or Schedule to this Agreement;     (l)
  any reference to “this Agreement” refers to this Agreement, including all
Schedules hereto, and the words herein, hereof, hereto and hereunder and words
of similar import refer to this Agreement and its Schedules as a whole and not
to any particular Article, Clause, Sub-clause or Schedule or any other
subdivision;

  1.2.2   Article, Clause, Sub-clause and Schedule headings are for ease of
reference only.     1.2.3   Unless a contrary indication appears, a term used in
any other Finance Document or in any notice given under or in connection with
any Finance Document has the same meaning in that Finance Document or notice as
in this Agreement.     1.2.4   A Default (other than an Event of Default) is
“continuing” if it has not been remedied or waived.

1.3   Currency Symbols and Definitions       “$” and “dollars” denote lawful
currency of the United States of America.   2.   THE FACILITIES       Subject to
the terms of this Agreement, the Lender makes available to the Borrower term
facilities in dollars consisting of:

  2.1.1   An A Loan in an aggregate amount of $ 45,000,000;     2.1.2   A B Loan
in an aggregate amount of $ 255,000,000.

3.   PURPOSE       The Borrower shall apply all amounts borrowed by it under the
Facilities towards capital expenditures, general corporate purposes and the
repayment of Short-Term Intercompany Debt.   4.   CONDITIONS OF UTILIZATION  
4.1   Initial conditions precedent

  4.1.1   The Borrower may not deliver a Utilization Request unless (a) no
applicable

- 14 -



--------------------------------------------------------------------------------



 



      law or regulation shall restrain, prevent or, in the reasonable judgment
of the Lender, impose materially adverse conditions upon the transactions
contemplated hereby; (b) no circumstance, event or occurrence has taken place
since December 31, 2006 that has or would be reasonably likely to have a
Material Adverse Effect; (c) there shall not have occurred any circumstance,
change or condition in the Loans syndication, financial or capital markets
generally, nor a material adverse circumstance, change or condition in the
economy of Brazil or in the market for loans to and debt securities of issuers
in Brazil, since December 31, 2006, that, in the judgment of the Lender, could
reasonably be expected to materially impair the syndication of the Facility
contemplated hereby; and (d) the Lender has received all of the documents and
other evidence listed in SCHEDULE 1 (Conditions precedent to initial
utilization) in form and substance satisfactory to the Lender.     4.1.2   The
Lender has entered into Participation Agreements with Participants for the
acquisition by them of Participations in an aggregate amount equal to the full
amount of the B Loan and those Participation Agreements are in full force and
effect.     4.1.3   Notwithstanding any other provision of this Agreement, the
Lender is not obliged to make:

  (a)   any B Loan Utilization, except to the extent that the Lender shall have
received from the Participants, in immediately available funds, funds for that B
Loan Utilization in accordance with the Participation Agreement;         and    
(b)   any Utilization except pro rata from the A Loan and the B Loan in
proportion to their respective amounts.

4.2   Further conditions precedent       The Lender will only be obliged to make
a Loan available to the Borrower if on the date of the Utilization Request and
on the proposed Utilization Date:

  4.2.1   no Default is continuing or would result from the proposed Loan;    
4.2.2   the Repeating Representations to be made by the Borrower are true in all
material respects;     and the Lender has received a certificate of an officer
of the Borrower to this effect.

4.3   Maximum number of Loans       The Borrower may deliver Utilization
Requests for the Utilization of a maximum of six Loans.   5.   UTILIZATION   5.1
  Delivery of a Utilization Request       The Borrower may utilize a Facility by
delivery to the Lender of a duly completed Utilization Request not later than
ten Business Days before the proposed Utilization Date.

- 15 -



--------------------------------------------------------------------------------



 



5.2   Completion of a Utilization Request

  5.2.1   Each Utilization Request is irrevocable and will not be regarded as
having been duly completed unless:

  (a)   the proposed Utilization Date is a Business Day within the Availability
Period; and     (b)   the currency and amount of the Utilization comply with
Clause 5.3 (Currency and Amount)

  5.2.2   Only one Loan may be requested in each Utilization Request.

5.3   Currency and amount

  5.3.1   The currency specified in a Utilization Request must be dollars.    
5.3.2   The amount of the proposed Loan must be an amount which is not more than
the Available Facility and which is a minimum of $ 20,000,000 or if less, the
Available Facility.

5.4   Utilization       Not later than 11:00 a.m. on the relevant Utilization
Date, the Lender shall make available the amount of the Loan to the Borrower, by
depositing dollars to the account specified by the Borrower in the relevant
Utilization Request.   6.   REPAYMENT   6.1   Repayment of A Loan       The
Borrower shall repay the A Loan to the Lender in twenty-two (22) equal (as
nearly as practicable) and consecutive quarterly installments of principal on
each Repayment Date.       Repayment of B Loan       The Borrower shall repay
the B Loan to the Lender, in fourteen (14) equal (as nearly as practicable) and
consecutive quarterly installments of principal on each Repayment Date.   6.2  
Re-borrowing       The Borrower may not re-borrow any part of a Facility which
is repaid.   7.   PREPAYMENT AND CANCELLATION   7.1   Illegality       If it
becomes unlawful in any applicable jurisdiction for Lender or any Participant to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain any Loan or Participation:

  7.1.1   The Lender shall promptly notify the Borrower upon becoming aware of
that event whereupon the Lender shall have the option to (a) immediately cancel

- 16 -



--------------------------------------------------------------------------------



 



      the Facilities (or in the case of such event relating to a Participant)
immediately cancel the Relevant Participation (as defined in the Participation
Agreement)); and/or (b) require the Borrower to repay the Loans (or in the case
of the illegality relating to a Participant, a proportion of the B Loan which is
equal to the Pro Rata Proportion (as defined in the Participation Agreement)
made to the Borrower on the last day of the Interest Period for each Loan
occurring after the Lender has notified the Borrower or, if required to be
earlier, the date specified by the Lender in the notice delivered to the
Borrower (being no earlier than the last day of any applicable grace period
permitted by law).

7.2   Change of control and Material Adverse Effect

  7.2.1   If (i) the Parent ceases to directly or indirectly control the
Borrower, and/or (ii) any person or group of persons, other than the Parent or
any of the Parent’s Subsidiaries, acting in concert gains control of the
Borrower:

  (a)   the Borrower shall immediately notify the Lender upon becoming aware of
that event;     (b)   the Lender shall not be obliged to fund a Utilization;    
(c)   the Lender may cancel the Available Facilities and declare all outstanding
Loans, together with accrued interest and all other amounts accrued under the
Finance Documents immediately due and payable, whereupon the Facilities will be
cancelled and all such outstanding amounts will become immediately due and
payable.

  7.2.2   For the purpose of Sub-clause 7.2.1 above “control” means:

  (a)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (i)   cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a general meeting of the Borrower; or    
(ii)   appoint or remove all, or the majority, of the directors or other
equivalent officers of the Borrower; or     (iii)   give directions with respect
to the operating and financial policies of the Borrower which the directors or
other equivalent officers of the Borrower are obliged to comply with; or

  (b)   the holding of more than one-half of the issued share capital of the
Borrower (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).     (c)   for the purpose of Sub-clause 7.2.1 above “acting in
concert” means, a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition by any of them, either directly or indirectly, of shares in the
Borrower, to obtain or consolidate control of the Borrower.

- 17 -



--------------------------------------------------------------------------------



 



  7.2.3   If a Material Adverse Effect occurs:

  (a)   the Borrower shall promptly notify the Lender upon becoming aware of
that event;     (b)   the Lender shall not be obliged to fund a Utilization
during the pendency thereof;     (c)   the Lender may, by not less than 15
Business Days notice to the Borrower, cancel the Available Facilities and
declare all outstanding Loans, together with accrued interest and all other
amounts accrued under the Finance Documents immediately due and payable,
whereupon the Facilities will be cancelled and all such outstanding amounts will
become immediately due and payable.

7.3   Voluntary cancellation

  7.3.1   Subject to Clause 7.6 (Restrictions), the Borrower may, if it gives
the Lender not less than 15 Business Days (or such shorter period as the Lender
may agree) prior notice, cancel the whole or any part (being a minimum amount of
$ 20,000,000 or integral multiples of $ 5,000,000 in excess thereof) of the
Available Facility. Such cancellation shall be pro-rata as between the A Loan
and the B Loan.     7.3.2   In the event that the Borrower cancels the whole or
any part of the Available Facility in accordance with this Clause 7.3 (Voluntary
Cancellation) it shall on the date of such cancellation, pay a cancellation fee
equal to 1.25% of the aggregate principal amount of the A Loan subject to such
cancellation. For the avoidance of doubt, any cancellation by the Borrower of
the whole or any part of the Available Facility portion of the B Loan shall not
be subject to any such cancellation fee.     7.3.3   Notwithstanding the
foregoing, any undrawn amount of the Available Facility will automatically be
cancelled upon the expiry of the Availability Period and the Borrower shall pay
a cancellation fee of 1.25% of such undrawn amount of the A Loan, to be payable
on the last day of the Availability Period.

7.4   Voluntary prepayment of Loans

  7.4.1   Subject to Clause 7.6 (Restrictions) the Borrower may, if it gives the
Lender not less than ten Business Days’ (or such shorter period as the Lender
may agree) prior notice, prepay the whole or any part of any Loan (but if in
part, being an amount that reduces the amount of such Loan by a minimum amount
of $ 20,000,000, or integral multiples of
$ 5,000,000 in excess thereof).     7.4.2   In the event that the Borrower
prepays the whole or any part of the Loans in accordance with this Clause 7.4
(Voluntary prepayment of Loans) it shall on the date of such prepayment, pay a
Prepayment Fee solely in respect of the A Loan so prepaid.     7.4.3   Loans may
only be prepaid after the last day of the Availability Period.

- 18 -



--------------------------------------------------------------------------------



 



7.5   Allocations       Amounts of principal prepaid under this Article 7 shall:

  7.5.1   be allocated by the Lender pro rata between the A Loan and the B Loan
in proportion to their respective principal amounts outstanding; and     7.5.2  
thereafter, be applied by the Lender to satisfy the respective principal amounts
outstanding under the A Loan and the B Loan, as appropriate, in inverse
chronological order of maturity.

7.6   Restrictions

  7.6.1   Any notice of cancellation or prepayment given by any Party under this
Article 7 (Prepayment and Cancellation) shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.     7.6.2   Any cancellation or prepayment
pursuant to this Agreement shall be made together with accrued interest on the
amount prepaid (in the case of a prepayment) and any other outstanding fees or
costs including any cancellation fee or Prepayment Fee (in respect of the A
Loan) and shall be subject to any Lender Break Costs (provided that no Lender
Break Costs shall be payable in connection with any prepayments made on any
Repayment Date) .     7.6.3   The Borrower may not re-borrow any part of a
Facility which is prepaid pursuant to this Agreement. No amount of a Facility
cancelled under this Agreement may be subsequently reinstated.     7.6.4   The
Borrower shall not repay or prepay all or any part of the Loans or cancel all or
any part of the Available Facility, except at the times and in the manner
expressly provided for in this Agreement.

8.   INTEREST   8.1   Calculation of interest       The rate of interest on each
Loan for each Interest Period is the percentage rate per annum, which is the
aggregate of:

  8.1.1   The Applicable Margin; and     8.1.2   LIBOR.

8.2   Notification of rates of interest       The Lender shall promptly notify
the Borrower (in writing) of the determination of a rate of interest under this
Agreement.   8.3   Payment of interest       The Borrower to which a Loan has
been made shall pay accrued interest on that Loan on the last day of each
Interest Period.

- 19 -



--------------------------------------------------------------------------------



 



8.4   Default interest

  8.4.1   Without limiting the remedies available to the Lender under any
Finance Document or otherwise (and to the maximum extent permitted by applicable
law), if the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at
the Default Interest Rate. Any interest accruing under this Clause 8.4 shall be
immediately payable by the Borrower on demand by the Lender or, if not demanded,
on each Interest Payment Date falling after any such overdue amount became due.
    8.4.2   If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to that
Loan:

  (a)   the (first) Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and     (b)   the rate of interest applying to the overdue amount
during that first Interest Period shall be the Default Interest Rate.

8.5   Mandatory Costs       If applicable, the Lender may charge to the Borrower
in addition to the interest determined under Clause 8.1 (Calculation of
interest), the Mandatory Costs.

9.   INTEREST PERIODS   9.1   Duration of Interest Periods

  9.1.1   The first Interest Period for a Loan shall begin at the Utilization
Date for such Loan and end on the date falling immediately prior to the next
occurring Interest Payment Date, other than where such Utilization Date is less
than 30 days before the next occurring Interest Payment Date, in which case such
Interest Period shall end on the date falling immediately prior to the second
Interest Payment Date occurring after the Utilization Date. Thereafter, each
subsequent Interest Period shall commence on that Interest Payment Date and end
on the date falling immediately prior to the next occurring Interest Payment
Date.     9.1.2   An Interest Period for a Loan shall not extend beyond the
relevant Termination Date.

10.  CHANGES TO THE CALCULATION OF INTEREST   10.1  Absence of quotations     
Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. on the Quotation Day, the applicable LIBOR shall be
determined by the Lender on the basis of the quotations of the remaining
Reference Banks.   10.2  Market disruption

  10.2.1   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on that Loan for that Interest Period
shall be the rate per annum which is the sum of:

- 20 -



--------------------------------------------------------------------------------



 



  (a)   the Applicable Margin;     (b)   the rate notified to the Borrower by
the Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to the Lender of funding that Loan from
whatever source it may reasonably select; and     (c)   the Mandatory Cost, if
any.

  10.2.2   In this Agreement “Market Disruption Event” means:

  (a)   at or about 11:00 am, two Business Days before the relevant Interest
Period the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Lender to determine LIBOR for dollars and the
relevant Interest Period; or     (b)   before close of business on the Quotation
Day for the relevant Interest Period, the Lender determines that the cost to it
of obtaining matching deposits in the Relevant Interbank Market would be in
excess of LIBOR.

10.3   Lender Break Costs       The Borrower shall, within five Business Days of
demand of the Lender, pay to the Lender, Lender Break Costs attributable to all
or any part of a Loan or Unpaid Sum being paid by the Borrower on a day other
than the last day of an Interest Period for that Loan or Unpaid Sum.   11.  
FEES   11.1   Commitment fee

  11.1.1   The Borrower shall pay to the Lender, a commitment fee in dollars
computed at the rate of 1.25% per annum on the unused amount of the Lender’s
commitment under Article 2, for each day of the Availability Period.     11.1.2
  The accrued commitment fee is payable in arrears on the first occurring
Interest Payment Date following the first day of the Availability Period, on
each Interest Payment Date thereafter during the Availability Period and on the
first occurring Interest Payment Date after the Availability Period. If the
Available Facility is cancelled in full, the accrued commitment fee is also
payable to the Lender, on the date that such cancellation becomes effective.

11.2   Waiver fee       The Borrower shall pay to the Lender, a waiver fee of $
15,000 for any material waiver or amendment required to remedy the Borrower’s
breach or potential breach of any term of the Finance Documents.   11.3   Other
fees       The Borrower agrees to pay to the Lender, fees in such amounts and at
such times as are specified in the Fee Letter and this Agreement.

- 21 -



--------------------------------------------------------------------------------



 



12.   TAX GROSS UP AND INDEMNITIES   12.1   Definitions

  12.1.1   In this Agreement:         “Tax Deduction” means a deduction or
withholding for or on account of Tax from a payment under a Finance Document.  
      “Tax Payment” means either the increase in a payment made by the Borrower
under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax indemnity).

12.2   Tax gross-up

  12.2.1   The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.     12.2.2   The Borrower
shall promptly upon becoming aware that it must make a Tax Deduction (or that
there is any change in the rate or the basis of a Tax Deduction) notify the
Lender accordingly.     12.2.3   If a Tax Deduction required by law is to be
made by the Borrower, the amount of the payment due from the Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.     12.2.4   If the Borrower is required to make a Tax Deduction, the
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.     12.2.5   Within 15 Business Days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Borrower shall deliver to the Lender evidence reasonably satisfactory to the
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority, or at the request of the Lender
any other information, documents and receipts that the Lender may reasonably
require to establish that full and timely Tax Payment has been made.

12.3   Tax indemnity

  12.3.1   The Borrower shall (within five Business Days of demand) indemnify
the Security Agent and the Lender and each of its respective Affiliates,
directors, officers, employees, attorneys and agents, for an amount equal to the
loss, liability or cost, which the Security Agent and the Lender determine will
be or has been (directly or indirectly) suffered for or on account of Tax by the
Security Agent and the Lender in respect of a Finance Document.     12.3.2  
Sub-clause 12.3.1 above shall not apply:

  (a)   with respect to any Tax assessed on either the Security Agent or the
Lender:

  (i)   under the laws of the jurisdictions in which the Security Agent or the
Lender are incorporated or, if different, the jurisdictions (or jurisdictions)
in which the Security Agent or the Lender are treated as resident for tax
purposes; or

- 22 -



--------------------------------------------------------------------------------



 



  (ii)   under the laws of the jurisdictions in which the Security Agent or the
Lender are incorporated in respect of amounts received or receivable in that
jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
the Security Agent or the Lender; or     (b)   to the extent a loss, liability
or cost is compensated for by an increased payment under Clause 12.2 (Tax
gross-up) ; or     (c)   to the extent any Tax Payments or increased Tax
Payments are caused by the Lender’s failure to provide the Borrower with
documentation required by law to be provided in order to permit a reduced Tax
Payment or the elimination of such Tax Payment.

  12.3.3   If either of the Security Agent or the Lender make or intend to make
a claim under Sub-clause 12.3.1 above, it shall promptly notify the Borrower of
the event which will give rise to such claim and provide the Borrower with the
particulars giving rise to such claim, including evidence that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority, or at the request of the Borrower, other information,
documents and receipts that the Borrower may reasonably require to establish
that a full and timely Tax Payment has been made.

12.4   Stamp taxes       The Borrower shall pay and, within five Business Days
of demand by the Security Agent or the Lender, indemnify the Security Agent and
the Lender and each of its respective Affiliates, directors, officers,
employees, attorneys and agents, against any cost, loss or liability the
Security Agent and the Lender, as applicable, incur in relation to all stamp
duty, registration and other similar Taxes payable in respect of any Finance
Document.   12.5   VAT

  12.5.1   All consideration expressed to be payable under a Finance Document by
the Borrower shall be deemed to be exclusive of any VAT. If VAT is chargeable on
any supply to the Borrower in connection with a Finance Document, the Borrower
shall pay to the Security Agent and the Lender, (in addition to and at the same
time as paying the consideration), an amount equal to the amount of the VAT
incurred by it.     12.5.2   Where a Finance Document requires the Borrower to
reimburse the Security Agent and the Lender for any costs or expenses, it shall
also at the same time pay and indemnify the Security Agent and the Lender
against all VAT incurred by the Security Agent and the Lender in respect of the
costs or expenses to the extent that the Security Agent and the Lender
reasonably determine that it is not entitled to credit or repayment of the VAT.

- 23 -



--------------------------------------------------------------------------------



 



12.6   Documentation of Taxes       Upon reasonable request by the Borrower, the
Lender shall promptly provide the Borrower with relevant documentation
evidencing Taxes paid by the Lender relating to the Finance Documents, to the
extent permitted by applicable regulations.   13.   INCREASED COSTS   13.1  
Increased costs

  13.1.1   Subject to Clause 13.3 (Exceptions) the Borrower shall, within five
Business Days of a demand by the Lender, pay to the Lender, the amount of any
Increased Costs incurred by the Lender or any Participant as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement.     13.1.2   In this Agreement
“Increased Costs” means:

  (a)   a reduction in the rate of return from the Facilities or on the Lender’s
(or any Participant’s) overall capital;     (b)   an additional or increased
cost; or     (c)   a reduction of any amount due and payable under any Finance
Document,

      which is incurred or suffered by the Lender or any Participant to the
extent that it is attributable to a) the Lender having entered into a commitment
or funding or performing its obligations under any Finance Document or b) on
that Participant as result of that Participant having acquired its
Participation.

13.2   Increased cost claims       If the Lender intends to make a claim
pursuant to Clause 13.1 (Increased costs) the Lender shall promptly submit in
good faith to the Borrower a certificate as to the amount of such increased
cost, specifying the particulars thereof.   13.3   Exceptions

  13.3.1   Clause 13.1 (Increased costs) does not apply to the extent any
Increased Cost is:

  (a)   attributable to a Tax Deduction required by law to be made by the
Borrower;     (b)   compensated for by Clause 12.3 (Tax indemnity)     (c)  
compensated for by the payment of the Mandatory Cost; or     (d)   attributable
to the willful breach by the Lender or any Participant of any law or regulation
or any of the terms of the Finance Documents.

  13.3.2   In this Clause 13.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 12.1 (Definitions).

- 24 -



--------------------------------------------------------------------------------



 



14.   OTHER INDEMNITIES   14.1   Currency indemnity

  14.1.1   If any sum due from the Borrower under any Finance Document (a
“Sum”), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

  (a)   making or filing a claim or proof against the Borrower;         and/or  
  (b)   obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings.

    The Borrower shall as an independent obligation, within five Business Days
of demand by the Security Agent or the Lender, indemnify the Security Agent and
the Lender against any cost, loss or liability arising out of or as a result of
the conversion, including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to the Security Agent and the Lender at the
time of its receipt of that Sum.

  14.1.2   To the extent permitted by any applicable law, rule or regulation,
the Borrower waives any right it may have in any jurisdiction to pay any amount
under any Finance Document in a currency or currency unit other than that in
which it is expressed to be payable.

14.2   Other indemnities

  14.2.1   The Borrower shall, within five Business Days of demand, indemnify
the Security Agent and the Lender and each of its respective Affiliates,
directors, officers, employees, attorneys and agents (each an “Indemnified
Party”) from and against, and agrees to hold it harmless against, any and all
claims, damages, losses, liabilities, obligations, penalties, actions,
judgments, suits, costs and expenses of any kind, that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with the administration of this Agreement, except to the extent
such claim, damage, loss, liability, obligation, penalty, action, judgment,
suit, cost or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct,

  (a)   including (i) the occurrence of any Event of Default; (ii) a failure by
the Borrower to pay any amount due under any Finance Document on its due date;
(iii) funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilization Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by the Lender or any Participant); or (iv) a
Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower); or

- 25 -



--------------------------------------------------------------------------------



 



  (b)   relating to any investigation, litigation or proceeding or the
preparation of any defense with respect thereto arising out of or in connection
with or relating to this Agreement or any of the other Finance Documents or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Loan, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in SCHEDULE 1 (Conditions Precedent) are satisfied or the other
transactions contemplated by this Agreement are consummated.

  14.2.2   The Borrower agrees not to assert any claim against any Indemnified
Party, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to this Agreement or any
of the other Finance Documents or any of the transactions contemplated hereby or
thereby or the actual or proposed use of the proceeds of the Loan. The
obligations of the Borrower under this Clause 14.2 shall survive the termination
of this Agreement, the repayment of the Loan and the resignation or removal of
the Security Agent.

15.   MITIGATION BY THE LENDER AND PARTICIPANTS   15.1   Mitigation

  15.1.1   The Lender shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Article 12 (Tax gross-up and
indemnities), Article 13 (Increased costs) or paragraph (3) of SCHEDULE 3
(Mandatory Cost Formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents.     15.1.2   The Lender shall
ensure in the Participation Agreement that each Participant be bound by
Sub-clause 15.1.1.     15.1.3   The Lender’s or any Participant’s failure to
comply with Clause 15.1 (Mitigation) above shall not in any way limit the
obligations of the Borrower under any of the Finance Documents.

15.2   Limitation of liability

  15.2.1   The Borrower shall indemnify the Lender for all out-of-pocket costs
and expenses reasonably incurred by the Lender as a result of steps taken by it
under Clause 15.1 (Mitigation).     15.2.2   The Lender is not obliged to take
any steps under Clause 15.1 (Mitigation) if, in the good faith opinion of the
Lender (upon consultation with the Borrower), to do so might be prejudicial to
it.

15.3   LEFT INTENTIONALLY BLANK   16.   COSTS AND EXPENSES   16.1   Amendment
costs       If (a) the Borrower requests an amendment, waiver or consent or
(b) an amendment is required pursuant to Clause 27.8 (Change of currency), the
Borrower shall, within five Business Days of demand, reimburse the Security
Agent and the Lender for the amount of all out-of-pocket costs and expenses
(including reasonable legal fees) incurred by the Security Agent and the Lender
in responding to, evaluating, negotiating or complying with that request or
requirement.

- 26 -



--------------------------------------------------------------------------------



 



16.2   Enforcement costs       The Borrower shall, within three Business Days of
demand, pay to the Security Agent and the Lender the amount of all out-of-pocket
costs and expenses (including legal fees and any travel expenses) incurred by
the Security Agent and the Lender in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.   16.3   Ongoing costs  
    The Borrower shall within five Business Days on demand pay to the Security
Agent and the Lender, the amount of all out-of-pocket costs and expenses
(including reasonable legal fees and any travel expenses, provided the Borrower
shall not be required by this Clause 16.3 (Ongoing costs) to pay travel expenses
in excess of $ 15,000 in any calendar year) incurred in the aggregate by the
Security Agent or the Lender in connection with monitoring the Loans under this
Agreement including any inspection or access permitted under Clause 20.10
(Access), provided further that the Security Agent shall only incur travel
expenses under this Clause 16.3 with the consent of the Lender.   17.  
REPRESENTATIONS       The Borrower makes the representations and warranties set
out in this Article 17 (Representations) to the Security Agent and the Lender on
the date of this Agreement.   17.1   Status

  17.1.1   It is a limited liability company, duly incorporated and validly
existing under the law of its jurisdiction of incorporation.     17.1.2   It has
the power to own its assets and carry on its business as it is being conducted.

17.2   Binding obligations       The obligations expressed to be assumed by the
Obligors in each Finance Document are, subject to any general principles of law
as at the date of this Agreement limiting its obligations which are referred to
in any legal opinion delivered pursuant to Article 4 (Conditions of
Utilization), legal, valid, binding and enforceable obligations.   17.3  
Non-conflict and non-violation       The entry into, delivery and performance by
the Obligors of, and the transactions contemplated by, the Finance Documents do
not and will not:

  17.3.1   conflict with or violate any law or regulation applicable to it;

- 27 -



--------------------------------------------------------------------------------



 



  17.3.2   conflict with its constitutional documents;     17.3.3   conflict
with any or violate any agreement or instrument binding upon it or any of its
assets or any material contractual obligation, in each case where the liability
thereunder of the relevant Obligor is in excess of $ 10,000,000; or     17.3.4  
result in the creation of any Lien on any of its assets other than as collateral
security for the Facilities.

17.4   Power and authority       It has the power to enter into, perform and
deliver, and has taken all necessary action to authorize its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents.   17.5  
Authorizations       All Authorizations which are necessary or advisable for
(a) the execution, delivery or performance of the Finance Documents or any
agreement or instrument required hereunder or thereunder, (b) the legality,
validity, enforceability and admissibility in evidence hereof or thereof,
(c) the Utilizations hereunder or (d) the payment by the Borrower of all sums
which it may be liable to pay under the Finance Documents, have been duly
effected, completed and/or obtained and are in full force and effect, including,
but not limited to, the electronic registration of the financial terms of this
Agreement with Banco Central do Brasil by means of ROF and all related
authorizations, registrations (or amendments thereof) and communications from,
with or in respect of ROF and/or any department of Banco Central do Brasil which
may be required prior to each Utilization hereunder by the applicable
regulations of Brazil, which has been made and is in full force and effect, or
shall be made or be in full force and effect prior to such Utilization, except
for the registration of each Utilization and the related schedules of payment
(“esquemas de pagamento”) with respect thereto with Banco Central do Brasil,
which the Borrower shall promptly effect after the entrance of such Utilization
into Brazil.   17.6   Governing law and enforcement

  17.6.1   In any proceedings in Brazil to enforce this Agreement, the choice of
New York law as the governing law hereunder will be recognized by the Courts of
Brazil and such law will be applied, the irrevocable submissions of the Borrower
to the non-exclusive jurisdiction of the courts of the State of New York and the
courts of the United States of America in New York and the appointment by the
Borrower of the Process Agent are legal, valid, binding and enforceable; and any
judgment obtained in New York will be recognized and enforceable against the
Borrower and its assets in Brazil after having been duly ratified by the
Superior Court of Justice (Superior Tribunal de Justiça) of Brazil; such
ratification by the Superior Court of Justice of Brazil will occur if the court
decision (i) complies with all formalities required for the enforcement thereof
under the laws of the jurisdiction in which it was rendered and does not violate
due process; (ii) was issued by a competent court in such jurisdiction after
valid service of process upon the parties to the action, or after sufficient
evidence of the parties’ absence has been given in accordance with the
applicable law of such jurisdiction; (iii) is not subject to appeal or
re-examination of any other nature by any court or authority in the

- 28 -



--------------------------------------------------------------------------------



 



      jurisdiction it was rendered; (iv) is not against public policy, national
sovereignty or good morals of Brazil (as provided for in Article 17 of the Law
of Introduction to the Brazilian Civil Code); and (v) is duly authenticated by
the competent consulate of Brazil in the jurisdiction where it is issued and is
accompanied by a translation thereof into Portuguese made by a public sworn
translator certified in Brazil.     17.6.2   Subject to Sub-clause 17.6.3 below,
the Finance Documents are in proper legal form under the laws of Brazil and are
capable of enforcement in the courts of Brazil.     17.6.3   Except as provided
in Clause 20.12, there is no requirement to file, register or otherwise record
this Agreement or any instrument or agreement required hereunder in any public
office or elsewhere in Brazil to ensure the validity, legality, effectiveness,
enforceability or admissibility in evidence hereof or thereof, except for
(i) the notarization of the signature of the parties to this Agreement by a
notary public licensed under the laws of the place of signing, (ii) the
consularization of the signature of such notary public in the appropriate
Brazilian consulate; (iii) the registration of this Agreement, together with a
sworn translation of this Agreement into the Portuguese language, with the
appropriate Registry of Deeds and Documents, which registration can be made at
any time prior to the enforcement thereof in Brazil; and (iv) the registration
of the Security Documents that are governed by Brazilian law in accordance with
the provisions of such agreements.     17.6.4   There is no requirement for the
Lender to register or be licensed or qualified with any governmental authority
solely by reason of execution and performance of the Finance Documents.

17.7   Tax Deduction       It is not required to make any Tax Deduction from any
interest and fee payment and repayment it may make under any Finance Document.  
17.8   No default

  17.8.1   No Default or Event of Default exists under the Finance Documents or
might reasonably be expected to result from the making of any Utilization.    
17.8.2   No other event or circumstance is outstanding which constitutes an
event of default (however defined) under any other agreement or instrument which
is binding on it or to which its assets are subject, which might have a Material
Adverse Effect.

17.9   Financial statements

  17.9.1   The audited consolidated financial statements of the Parent as of the
end of and for the year ending December 31, 2006, reported on by PWC, copies of
which have been furnished to the Lender, were prepared in accordance with GAAP
consistently applied and fairly represent the financial condition and operations
of the Parent during the relevant financial year.     17.9.2   The consolidated
financial statements of the Borrower as of the end of and for the year ending
December 31, 2006, copies of which have been furnished to the Lender, were
prepared in accordance with GAAP consistently applied and fairly represent the
financial condition and operations of the Borrower during the relevant financial
year.

- 29 -



--------------------------------------------------------------------------------



 



  17.9.3   The consolidated financial statements of Nextel S.A. as of the end of
and for the year ending December 31, 2006, copies of which have been furnished
to the Lender, were prepared in accordance with GAAP consistently applied and
fairly represent the financial condition and operations of Nextel S.A. during
the relevant financial year.     17.9.4   Since December 31, 2006, there has
been no circumstance, event or occurrence that has had or is reasonably likely
to have a Material Adverse Effect.

17.10   No misleading information       The information, reports, financial
statements, exhibits and schedules contained in the Information Memorandum,
taken as a whole, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading on the date as of
which such information is stated or certified; and if any of such information,
reports, financial statements, exhibits and schedules shall become materially
untrue or misleading, the Borrower shall promptly inform the Lender thereof. All
written information furnished on or after the date hereof by the Borrower to the
Lender in connection with this Agreement, the Finance Documents, the Borrower’s
information memorandum provided in connection with the Facilities and the
transactions contemplated hereby will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified. There is no
fact known to the Borrower that could reasonably be expected to have a Material
Adverse Effect that has not been disclosed herein or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished by
the Borrower to the Lender for use in connection with the transactions
contemplated hereby.   17.11   Pari passu ranking       The obligations and
liabilities of the Borrower under the Finance Documents shall constitute direct,
unconditional and unsubordinated obligations of the Borrower and shall rank at
least pari passu with all other existing or future unsubordinated Financial
Indebtedness of the Borrower.   17.12   No proceedings pending or threatened    
  No litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency or governmental, regulatory or other
investigations, proceedings or disputes which, if adversely determined, would be
likely to have a Material Adverse Effect (to the best of its knowledge and
belief) have been started or threatened against any Obligor.   17.13   Taxation

  17.13.1   It has duly and punctually paid and discharged all Taxes imposed
upon it or its assets within the time period allowed without incurring penalties
(save to the extent that (i) payment is being contested in good faith, (ii) it
has maintained adequate reserves for those Taxes in accordance with GAAP and
(iii) payment can be lawfully withheld).

- 30 -



--------------------------------------------------------------------------------



 



  17.13.2   It is not materially overdue in the filing of any Tax returns.    
17.13.3   Except as otherwise disclosed to the Lender prior to the Effective
Date, to the best knowledge of the Borrower (after due investigation), no claims
are being or are reasonably likely to be asserted against it with respect to
Taxes (save to the extent that (i) payment is being contested in good faith,
(ii) it has maintained adequate reserves for those Taxes in accordance with GAAP
and (iii) such payment can be lawfully withheld).

17.14   Commercial Activity; No Immunity       The Borrower is subject to civil
and commercial law with respect to its obligations under the Finance Documents,
and the making and performance of the Finance Documents by the Borrower
constitute private and commercial acts rather than public or governmental acts.
In any proceedings taken in its jurisdiction of incorporation in relation to the
Finance Documents, it will not be entitled to claim for itself or any of its
assets immunity from suit, execution, attachment or other legal process.   17.15
  Good Title to Assets; Liens       It has a good, valid and marketable title
to, or valid leases or licenses of, and all appropriate Authorizations to use,
the assets necessary in any material respect to carry on its business as
presently conducted (the Nextel brand name being deemed a materially necessary
asset). None of the assets of the Obligors are subject to any Liens except
Permitted Liens.   17.16   Compliance with Laws       It has not violated nor
breached any law to which it may be subject, which has resulted in or could
reasonably be expected to result in, a Material Adverse Effect.   17.17  
Corporate Governance       It has performed and observed in all material
respects all requirements as set out in SCHEDULE 8 (Corporate Governance
Guidelines).   17.18   Regulation

  17.18.1   The Borrower is not required to register as an “investment company”
under the U.S. Investment Company Act of 1940, as amended.     17.18.2   No part
of the proceeds of the Loans will be used for the purpose (whether immediate,
incidental or ultimate) of buying or carrying any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System.

17.19   Security Interest in Collateral       The Security Documents create
legal and valid Liens on all the Collateral in favor of the Security Agent or
the Lender, as applicable and such Liens constitute perfected and continuing
Liens on such Collateral, securing the obligations of the Borrower under the
Finance Documents, enforceable against the Borrower and all third parties, and
having priority over all other Liens on such Collateral, except to the extent,
if any, expressly set forth in the Security Documents.

- 31 -



--------------------------------------------------------------------------------



 



17.20   Environmental and Social Compliance       Each of the Obligors have in
all material respects complied with all Environmental and Social Requirements
where failure to do so might reasonably be expected to have a Material Adverse
Effect.   17.21   Environmental and Social Claims       No Environmental and
Social Claim has been commenced or (to the best of its knowledge and belief) is
threatened against any Obligor where that claim, if determined against such
Obligor, would be reasonably likely to have a Material Adverse Effect.   17.22  
Repetition       The Repeating Representations are deemed to be made by the
Borrower (by reference to the facts and circumstances then existing) on the date
of each Utilization Request and the first day of each Interest Period (except
for the representations in Clauses 17.3 and 17.5 which are deemed to be repeated
by the Borrower solely on the date of each Utilization Request and the
representation in Clause 17.7 which is deemed to be made by the Borrower solely
on the Effective Date).   18.   INFORMATION UNDERTAKINGS       The undertakings
in this Article 18 (Information undertakings) remain in force from the date of
this Agreement for so long as any amount is outstanding under the Finance
Documents.   18.1   Financial statements       The Borrower shall supply to the
Lender in the English language:

  18.1.1   as soon as the same become available, but in any event within
120 days after the end of each of its financial years, the audited consolidated
financial statements of the Parent, prepared in accordance with GAAP (which
obligation may be satisfied by delivery of the Parent’s annual report in Form
10-K filed by the Parent with the U.S. Securities and Exchange Commission); and
the consolidated financial statements of Nextel S.A. and the consolidated
financial statements of the Borrower, both prepared in accordance with GAAP.    
18.1.2   as soon as the same become available, but in any event within 45 days
after the end of each quarter of each of its financial years, the consolidated
financial statements of the Borrower and the consolidated financial statements
of Nextel S.A. for that period.

18.2   Compliance Certificate

  18.2.1   The Borrower shall supply to the Lender, with each set of financial
statements delivered pursuant to Clause 18.1 (Financial statements), a
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with Article 19 (Financial covenants) as at the date of such
financial statements.

- 32 -



--------------------------------------------------------------------------------



 



  18.2.2   Each Compliance Certificate shall be signed by two officers (of which
one shall be the Chief Financial Officer) of each of the Borrower and Nextel
S.A. and shall be reported on by PWC in the form of Schedule 5 (Form of
Compliance Certificate).

18.3   Requirements as to financial statements

  18.3.1   Each set of financial statements of the Borrower delivered by the
Borrower pursuant to Clause 18.1 shall be certified by the CFO or Treasurer of
the Borrower as fairly representing its financial condition as at the date of
such financial statements.     18.3.2   The Borrower shall procure that each set
of its financial statements delivered pursuant to Clause 18.1 is prepared using
GAAP, and accounting practices and financial reference periods consistent with
those applied in the preparation of the financial statements referenced in
Sub-clause 17.9.2. If, in relation to any set of financial statements there has
been a change in GAAP, or the accounting practices or reference periods, the
Borrower agrees to disclose in the footnotes to those financial statements that
there has been a change in GAAP, or the accounting practices or reference
periods and to quantify the impact of such change(s), if material, to enable the
Lender to determine whether Article 19 (Financial covenants) has been complied
with and make an accurate comparison between the financial position indicated in
those financial statements.         Any reference in this Agreement to those
financial statements shall be construed as a reference to those financial
statements as adjusted to reflect the basis upon which the financial statements
referenced in Sub-clause 17.9.2 were prepared.     18.3.3   The Borrower shall
procure that the financial statements of Nextel S.A. delivered pursuant to
Clause 18.1.1 shall be accompanied by a letter addressed to the Lender,
substantially in the form of Schedule 17 (Certification Letter).

18.4   Environmental and Social reporting

  18.4.1   The Borrower shall as soon as it is available, but in any event no
later than the date it has to deliver its audited consolidated annual statements
in accordance with Sub-clause 18.1.1, deliver to the Lender the Annual
Environmental and Social Monitoring Report in the form set out in SCHEDULE 16.  
  18.4.2   The Borrower shall inform the Lender as soon as reasonably
practicable upon becoming aware of:

  (a)   any Environmental and Social Claim being commenced against any Obligor;
or     (b)   any facts or circumstances which will or are reasonably likely to
result in any Environmental and Social Claim being commenced or threatened
against any Obligor, where the Environmental and Social Claim, if determined
against the relevant Obligor, would be reasonably likely to have a Material
Adverse Effect.

- 33 -



--------------------------------------------------------------------------------



 



  18.4.3   The Borrower shall promptly, but in any event within five Business
Days of the occurrence of any of the events set out in this Clause 18.4, supply
to the Lender (a) details of any incident or accident (including without
limitation any explosion, spill or workplace accident which results in death,
serious or multiple injuries or material environmental contamination) or any
material incident of a social nature (including without limitation any violent
labour unrest or material dispute with local communities) occurring on or nearby
any site, plant, equipment or facility of any Obligor which has or is reasonably
likely to have a Material Adverse Effect on the environment, health and safety
and social and/or cultural context together with, in each case, a specification
of the nature of the incident or accident and the on-site and off-site effects
of such events and (b) details of any action the Borrower proposes to take in
order to remedy the effects of these events, and shall keep the Lender informed
about any progress in respect of such remedial action.

18.5   Information: miscellaneous       The Borrower shall supply to the Lender:

  18.5.1   promptly upon becoming aware of them, reasonable details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against any Obligor, and which might, if adversely
determined, have a Material Adverse Effect;     18.5.2   promptly, such further
information regarding the financial condition, business and operations of any
Obligor as the Lender may reasonably request; and     18.5.3   as soon as
possible after the date of this Agreement its assigned VAT number and any other
details in respect thereof.     18.5.4   annually, commencing in the first
quarter of 2009, the updated “base case” business plan of the Borrower.

18.6   Notification of default

  18.6.1   The Borrower shall notify the Security Agent and the Lender of any
Default (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence.

19.   FINANCIAL COVENANTS       The covenants set forth in (a) through (c) below
shall be calculated as of each Measurement Date, and at all times:

  (a)   the Leverage Ratio shall be equal to or less than 3.50:1;     (b)   the
Debt Service Coverage Ratio shall be equal to or greater than 1.50:1; and    
(c)   the Consolidated Net Worth of Nextel S.A. shall be equal to or greater
than 786.2 million Reais.

- 34 -



--------------------------------------------------------------------------------



 



20.   POSITIVE UNDERTAKINGS       The undertakings in this Article 20 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents.   20.1   Maintenance of Existence and Property    
  The Borrower will, and will cause each of its Subsidiaries to (a) preserve and
maintain its corporate existence and (b) maintain all of its property used or
useful in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent such failure to maintain such property could
not reasonably be expected to have a Material Adverse Effect.   20.2  
Authorizations       The Borrower shall, and shall cause each of its
Subsidiaries to promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   supply certified or authenticated copies to the
Lender of,

    any Authorization which is necessary or advisable in the reasonable opinion
of the Lender for (a) the execution, delivery or performance of the Finance
Documents or any agreement or instrument required hereunder or thereunder,
(b) the legality, validity, enforceability and admissibility in evidence hereof
or thereof, (c) the borrowings hereunder or (d) the payment by the Borrower of
all sums which it may be liable to pay under the Finance Documents, except to
the extent the failure to obtain, comply and maintain such Authorizations could
not reasonably be expected to have a Material Adverse Effect.   20.3  
Compliance with Laws       The Borrower shall, and shall cause each of its
Subsidiaries to comply in all respects with all laws to which it may be subject,
if failure to so comply would materially impair its ability to perform its
obligations under the Finance Documents or could reasonably be expected to have
a Material Adverse Effect.   20.4   Performance under Agreements       The
Borrower shall, and shall cause each of its Subsidiaries to perform under each
agreement or instrument which is binding on it or to which its assets are
subject, except where the failure to so perform could not reasonably be expected
to have a Material Adverse Effect.   20.5   Keeping of Books       The Borrower
will, and will cause each of its Subsidiaries to keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Borrower and each of its
Subsidiaries in accordance with GAAP.   20.6   Insurance

  20.6.1   The Borrower shall, and shall cause each of its Subsidiaries to:

- 35 -



--------------------------------------------------------------------------------



 



  (a)   maintain insurances on and in relation to its business and assets with
reputable underwriters or insurance companies against those risks and to the
extent as is usual for companies carrying on the same or substantially similar
business including, but not limited to, the insurances listed in SCHEDULE 10
(Insurances) and any other insurances as may be required by law;     (b)  
reinvest 100% of the net proceeds of insurance proceeds, to the extent greater
than $ 5,000,000, in replacement or repair of the relevant assets utilizing
reasonable commercial judgment;     (c)   ensure that all premiums are paid on
time and other obligations of the Borrower and each of its Subsidiaries under
the insurance policies are duly complied with, except to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
    (d)   not do or omit to do, or permit to be done or not done, anything which
might materially prejudice any of its rights or the rights of the Lender to
claim or recover under any insurance policy.

  20.6.2   On and at any time after the occurrence of an Event of Default the
Borrower and each of its Subsidiaries may only apply insurance proceeds for any
claim in accordance with reasonable directions given to it by the Lender.

20.7   Environmental and Social Compliance; Environmental and Social Monitoring

  20.7.1   The Borrower shall procure that it diligently designs, constructs,
operates and maintains all of its plants, sites and equipment in a safe,
efficient and business-like manner, and shall and the Borrower shall ensure that
each of its Subsidiaries shall comply in all material respects with all
Environmental and Social Requirements and take all reasonable steps in
anticipation of known or expected future changes to or obligations under the
same, except to the extent such failure to comply could not reasonably be
expected to have a Material Adverse Effect.     20.7.2   The Borrower shall
permit the Lender and/or consultants or other professional advisers and
contractors of the Lender, upon reasonable prior notice, free access at
reasonable business hours and on reasonable notice at the cost of the Borrower
to (a) carry out environmental and/or social monitoring visits and/or audits;
(b) view the premises of the Borrower and each of its Subsidiaries; and (c) meet
and discuss matters with senior management employees of the Borrower as they
become available.

20.8   Corporate governance       The Borrower shall comply in all material
respects with the corporate governance guidelines set out in SCHEDULE 8
(Corporate Governance Guidelines) to the extent applicable to a limited
liability company (“sociedade limitada”).   20.9   Taxation       The Borrower
shall, and shall cause each of its Subsidiaries to duly and punctually pay and
discharge all Taxes imposed upon it or its assets within the time period allowed
without incurring penalties (save to the extent that (i) payment is being
contested in good faith, (ii) adequate reserves are being maintained for those
Taxes in accordance with GAAP and (iii) where such payment can be lawfully
withheld).

- 36 -



--------------------------------------------------------------------------------



 



20.10   Access       The Borrower shall, and shall cause each of its
Subsidiaries, upon reasonable prior notice and reasonable request (which shall
not be required during the occurrence and continuation of a Default), to permit
the Lender and/or accountants or other professional advisers and contractors of
the Lender free access at all reasonable times and on reasonable notice (at the
cost of the Borrower only upon the occurrence and continuation of a Default) to
(a) inspect and take copies and extracts from the books, accounts and records of
the Borrower, its Subsidiaries and the Parent; (b) view the premises of the
Borrower, its Subsidiaries and the Parent; and (c) meet and discuss matters with
senior management employees of the Borrower as they become available.   20.11  
Ranking       The Borrower will, and will cause each of its Subsidiaries to
promptly take all actions as may be necessary to ensure that the obligations and
liabilities of the Borrower under the Finance Documents will at all times
constitute direct, unconditional and unsubordinated obligations of the Borrower
and shall rank at least pari passu with all other existing or future
unsubordinated Financial Indebtedness of the Borrower.   20.12   Registration of
Agreement       Prior to each Utilization hereunder, the Borrower shall register
the financial conditions of this Agreement with Banco Central do Brasil by means
of ROF, in accordance with the applicable rules and regulations of Banco Central
do Brasil and shall take each and all other necessary measures relating to the
ROF registration and/or the requirements of Banco Central do Brasil. Upon the
entrance of the funds into Brazil in respect of such Utilization, the Borrower
shall proceed with the registration with Banco Central do Brasil of the
schedules of payments with respect thereto, so as to permit payment of the
principal, interest, fees, commissions and expenses duly provided for in the
Loan due under this Agreement, in accordance with the terms of this Agreement.
Unscheduled and unregistered payments shall be subject to special authorization
of the Banco Central do Brasil in order to be remitted. So long as the Loan is
outstanding hereunder, the Borrower shall ensure that the ROF registration
thereof is in full force and effect.   20.13   Subsidiary Guarantee Agreement
Joinder       From time to time, the Borrower will cause any entity that becomes
a Subsidiary of the Borrower to immediately become a party to the Subsidiary
Guarantee Agreement by execution of a joinder.   20.14   Hedge Agreements      
As of each Measurement Date, the Borrower will provide the Lender with a report,
setting forth in reasonable detail its interest rate and currency exposure and
all relevant information on any current or proposed Hedge Agreements.   20.15  
Intercompany Debt       The Borrower shall, at all times, cause the Long-Term
Intercompany Debt to be subordinated to the payment in full of the Facilities,
on terms and conditions reasonably satisfactory to the Lender.

- 37 -



--------------------------------------------------------------------------------



 



20.16   Recourse Transactions       The Borrower and its Subsidiaries may sell,
transfer or otherwise dispose of any receivables on recourse terms, provided
that if the Borrower or any of its Subsidiaries sell, transfer or otherwise
dispose of receivables in excess of 10% of its outstanding receivables in any
single transaction or series of related transactions, the Borrower shall deliver
to the Lender a certificate (in reasonable detail) of an officer of the Borrower
demonstrating pro-forma compliance with all undertakings and financial covenants
until the Termination Date after giving effect to such transactions, and
confirming that no Default has occurred or is continuing or would arise thereby.
  20.17   PWC       The Borrower shall only employ PWC or other auditors of
similar reputation and standing.   20.18   Debt Service Reserve Account

  20.18.1   The Borrower shall cause the Debt Service Reserve Account to be (and
shall remain) funded on the date of the first Utilization in Dollars in an
amount equal to the Debt Service Reserve Amount. The Borrower’s failure to cause
the Debt Service Reserve Account to be funded in an amount equal to the Debt
Service Reserve Amount at any time thereafter shall be deemed an Event of
Default under Clause 22.1 (Non-payment).     20.18.2   Upon the occurrence of an
Event of Default, the Security Agent shall cause all funds in the Debt Service
Reserve Account to be paid to the Lender for application in accordance with
Clause 27.4 (Partial payments).

20.19   Translation and Registration       The Borrower shall provide the Lender
with a registration of this Agreement, the Guarantee Agreements, the
Intercompany Loans Pledge and Subordination Agreement and the Security Interest
Agreement, together with sworn translations of such agreements into Portuguese
language, with the appropriate Registry of Deeds and Documents (Cartório de
Registro de Títulos e Documentos) to the Lender’s satisfaction, within ninety
(90) days of the Effective Date or prior to the second Utilization, whichever
occurs first. In the event of any discrepancy or inconsistency between the
Portuguese and English language versions of this Agreement, the English language
version shall prevail.   21.   NEGATIVE UNDERTAKINGS       The undertakings in
this Article 21 remain in force from the date of this Agreement for so long as
any amount is outstanding under the Finance Documents.

- 38 -



--------------------------------------------------------------------------------



 



21.1   Negative pledge

  21.1.1   The Borrower shall not, and shall not permit any of its Subsidiaries
to create or permit to subsist any Lien other than Permitted Liens over any of
its assets.     21.1.2   Except as provided in Sub-clause 21.2.2, the Borrower
shall not, and shall not permit any of its Subsidiaries to sell, transfer or
otherwise dispose of any of its assets on terms whereby they are or may be
leased to or re-acquired by any other person (other than the Borrower or any of
its Subsidiaries) in circumstances where the arrangement or transaction is
entered into primarily as a method of raising Financial Indebtedness or of
financing the acquisition of an asset.

21.2   Disposals

  21.2.1   The Borrower shall not, and shall not permit any of its Subsidiaries
to enter into a single transaction or a series of transactions (whether related
or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset.     21.2.2   Sub-clause 21.2.1 above does not
apply to any sale, lease, transfer or other disposal:

  (a)   made in the ordinary course of trading of the disposing entity;     (b)
  of assets in exchange for other assets comparable or superior as to type,
value and quality;     (c)   of assets that are obsolete in the Borrower’s line
of business;     (d)   Permitted Sale-leaseback Transactions;     (e)   as
permitted under Clause 21.5 (Mergers);     (f)   as permitted under Clause 20.16
(Recourse Transactions); or     (g)   any other dispositions of assets after the
date hereof, provided the aggregate amount received by the Borrower and any of
its Subsidiaries in respect of all such dispositions under this clause (g) is
equal to or less than
$ 10,000,000 in any 12-month period and equal to or less than $ 40,000,000 over
the term of the Facility.

21.3   Investments       The Borrower will not, and will not permit any of its
Subsidiaries to make any Investments, except for Permitted Investments.   21.4  
Dividends and Intercompany Loans

  21.4.1   The Borrower shall not, without the prior written consent of the
Lender pay, make or declare any distribution of profit, dividend or other
distribution (in cash or otherwise) (a “Dividend”) in respect of any financial
year of the Borrower unless the Leverage Ratio for the two preceding Measurement
Dates has been equal to or less than 1.75:1 and the Lender has received a
certificate (in reasonable detail) of an officer of the Borrower demonstrating
pro-forma compliance with all undertakings and financial covenants until the
Termination Date and confirming that no Default has occurred or is continuing;
provided that no such Dividend may be so paid, made or declared if a Default
related to payment has occurred or is continuing, or a Default or Event of
Default under Clause 22.2 has occurred or is continuing.

- 39 -



--------------------------------------------------------------------------------



 



  21.4.2   The Borrower shall not make any loans to the Parent or any of the
Parent’s Affiliates or Subsidiaries, unless the Borrower has complied with
Sub-clause 21.4.1 as if such loan were a Dividend.

21.5   Merger       The Borrower will not, and will not permit any of its
Subsidiaries to change its corporate structure or enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or sell or otherwise transfer
all or substantially all of its assets to any other person or persons, whether
in one transaction or in a series of related transactions; provided, however,
that (a) the Borrower may be merged with or into any of its Subsidiaries or any
other person provided that: (i) the Borrower is the continuing or surviving
Person, (ii) no Change in Control pursuant to Clause 7.2 results and after
giving effect thereto, (iii) no Default has occurred and is continuing and no
Default will occur after giving effect thereto, (iv) the Borrower has delivered
to the Lender a certificate (in reasonable detail) of an officer of the Borrower
demonstrating pro-forma compliance with all undertakings and financial covenants
until the Termination Date and (v) in the case of a merger with or into a person
other than a Subsidiary, the Borrower shall have delivered to the Lender a full
business plan; or (b) in the case of a merger of any of the Borrower’s
Subsidiaries, that: (i) such Subsidiary is the surviving entity, (ii) no Change
in Control with respect to such Subsidiary occurs as a result of such merger,
(iii) no Default has occurred and is continuing and no Default will occur after
giving effect thereto and (iv) the Borrower has delivered to the Lender a
certificate (in reasonable detail) of an officer of the Borrower demonstrating
pro-forma compliance with all undertakings and financial covenants until the
Termination Date.   21.6   Change of business       The Borrower will not engage
in any material way in any business other than telecommunications business and
other businesses incidental thereto or in which it is not uncommon for groups of
companies at present generally engaged in the telecommunication business to
become engaged.   21.7   Arm’s length basis       The Borrower shall not, and
shall not permit any of its Subsidiaries, without the prior written consent of
the Lender, to enter into any transaction with any person or enter into or
continue business relations with its quotaholders, employees, Affiliates and/or
Subsidiaries except on proper commercial terms negotiated at arms’ length.  
21.8   Excluded Activities       The Borrower shall not, and shall not permit
any of its Subsidiaries to engage in any of the excluded activities as listed in
Schedule 9 (Excluded Activities).

- 40 -



--------------------------------------------------------------------------------



 



21.9   Limitations on Financial Indebtedness       The Borrower shall not, and
shall not permit any of its Subsidiaries to incur any incremental Financial
Indebtedness if the Borrower fails to meet the financial covenants set forth in
Article 19 as of any date.   22.   EVENTS OF DEFAULT       Each of the events or
circumstances set out in this Article 22 is an Event of Default.   22.1  
Non-payment       The Borrower does not pay when due (whether at stated
maturity, by acceleration or otherwise) any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable within three Business Days of when due.   22.2   Covenants       The
Borrower shall fail to perform or observe any of its obligations under Clauses
18.1, 18.2, 18.3, Article 19, or Clauses 20.1(a), 20.10, 20.11, 21.1, 21.2,
21.3, 21.4, 21.5, 21.6, 21.7, 21.8 and 21.9.   22.3   Other obligations

  22.3.1   The Borrower does not comply with any provision of the Finance
Documents (other than those referred to in Clause 22.1 (Non-payment) and Clause
22.2 (Covenants)); or Nextel S.A. or any of the Subsidiaries of the Borrower
shall fail to perform or observe any of its obligations under any Finance
Document.     22.3.2   No Event of Default under Sub-clause 22.3.1 above will
occur if the failure to comply is capable of remedy and is remedied within
30 days.

22.4   Misrepresentation       Any representation or statement made or deemed to
be made by any Obligor in the Finance Documents or any other document delivered
by or on behalf of any Obligor under or in connection with any Finance Document
is or proves to have been incorrect or misleading in any material respect when
made or deemed to be made.   22.5   Cross default

  22.5.1   Any payment in respect of any item of Financial Indebtedness of any
Obligor having a principal or notional amount of at least $ 10,000,000 (or its
equivalent in other currencies) is not paid when due or within any originally
applicable grace period.     22.5.2   Any item Financial Indebtedness of any
Obligor having a principal or notional amount of at least $ 10,000,000 (or its
equivalent in other currencies), is declared to be or otherwise becomes due and
payable prior to its specified maturity as a result of an event of default
(however described).     22.5.3   Any commitment for any item of Financial
Indebtedness of the Borrower having a principal or notional amount of at least $
10,000,000 (or its equivalent in other currencies) is cancelled or suspended by
a creditor of any Affiliate or Subsidiary of the Borrower as a result of an
event of default (however described).

- 41 -



--------------------------------------------------------------------------------



 



  22.5.4   Any creditor of the Borrower becomes entitled to declare any item of
Financial Indebtedness of any Affiliate or Subsidiary of the Borrower having a
principal or notional amount of at least $ 10,000,000 (or its equivalent in
other currencies) (“Creditor Demands”), due and payable prior to its specified
maturity as a result of an event of default (however described), unless such
Creditor Demands are being contested in good faith by the Borrower or any such
Affiliate or Subsidiary of the Borrower and all such information relating to the
contest of such Creditor Demands has been promptly provided to the Lender.

22.6   Insolvency

  22.6.1   Any Obligor is unable or admits inability to pay its debts as they
fall due, suspends making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness.     22.6.2
  A moratorium is declared in respect of any indebtedness of any Obligor.

22.7   Insolvency proceedings       Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

  22.7.1   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor;     22.7.2   a
composition, compromise, assignment or arrangement with any creditor of any
Obligor;     22.7.3   any resolution is passed to petition for or to file
documents with a court or any registrar for winding–up, administration,
dissolution, judicial or extrajudicial reorganization (recuperação judicial or
extrajudicial) or bankruptcy of any Obligor;     22.7.4   any person presents a
petition, or files documents with a court or any registrar, for winding–up,
administration, dissolution, judicial or extrajudicial reorganization or
bankruptcy of any Obligor, unless, in the case of presentation of a petition for
bankruptcy by a creditor, it is being contested in good faith and with due
diligence and is discharged or struck out within thirty (30) days;     22.7.5  
an order for winding–up, administration, dissolution, judicial or extrajudicial
reorganization or bankruptcy with respect to any Obligor is made;     22.7.6  
the appointment of a liquidator, receiver, administrative receiver,
administrator, judicial manager (administrador judicial), compulsory manager or
other similar officer in respect of any Obligor or any of its assets; or    
22.7.7   enforcement of any Lien over any assets of any Obligor, securing in
excess of $ 10,000,000, or any analogous procedure or step is taken in any
jurisdiction.

- 42 -



--------------------------------------------------------------------------------



 



22.8   Creditors’ process       Any expropriation, attachment, sequestration,
distress or execution affects any of the assets of any Obligor with a fair
market value of at least $ 10,000,000 (or its equivalent in other currencies).  
22.9   Unlawfulness and Unenforceability       It is or becomes unlawful for any
Obligor to perform in any material respect any of its obligations under the
Finance Documents, or the Finance Documents become unenforceable in any material
respect.   22.10   Repudiation       Any Obligor repudiates a Finance Document
or evidences an intention to repudiate a Finance Document.   22.11  
Governmental intervention       By or under the authority of any governmental
authority in Brazil:

  22.11.1   the management of any Obligor is wholly or partially displaced or
the authority of any Obligor in the conduct of its business is wholly or
partially curtailed; or     22.11.2   any of the issued quotas of any Obligor or
the whole or any part of its revenues or assets is seized, nationalized,
expropriated or compulsorily acquired.

22.12   LEFT INTENTIONALLY BLANK   22.13   Lien       Any Lien stated to be
created under any Finance Document is not at any time a valid and perfected
first-priority Lien (except as otherwise expressly permitted herein or therein)
in any Collateral purported to be covered thereby; or any Obligor shall assert
in writing, or engage in any action or inaction based on any such assertion,
that any Lien created under any Finance Document ceases to be a valid and
perfected first-priority Lien (except as otherwise permitted herein or therein)
in any Collateral purported to be covered thereby.   22.14   LEFT INTENTIONALLY
BLANK   22.15   Undischarged Judgment       A judgment is or judgments are
rendered against any Obligor in an amount of $10,000,000, or more (or the
equivalent in other currencies) and shall remain unsatisfied, undischarged and
in effect for a period of 30 consecutive days without a stay of execution,
unless the same is adequately bonded or is being contested by appropriate
proceedings properly instituted and diligently conducted and reserved pursuant
to GAAP and, in either case, such process is not being executed against assets
thereof.

- 43 -



--------------------------------------------------------------------------------



 



22.16   Authorization       Any Authorization at any time necessary to enable
any Obligor to comply with any of its obligations under the Finance Documents
shall be revoked, withdrawn or withheld or shall be modified or amended in a
manner prejudicial, in the reasonable opinion of the Lender, to the interests of
the Lender.   22.17   Ranking       The obligations and liabilities of the
Borrower under the Finance Documents shall fail to rank at least pari passu with
all other existing or future unsubordinated Financial Indebtedness of the
Borrower.   22.18   Acceleration       On and at any time after the occurrence
of an Event of Default the Lender may, by notice to the Borrower:

  22.18.1   cancel the Available Facility whereupon it shall immediately be
cancelled;     22.18.2   declare that all or part of the Loans, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable; and/or     22.18.3   declare that all or part of
the Loans be payable on demand, whereupon they shall immediately become payable
on demand.

23.   LEFT INTENTIONALLY BLANK   24.   CHANGES TO THE LENDER   24.1  
Assignments by the Lender       Subject to this Article 24, the Lender (the
“Existing Lender”) may:

  24.1.1   assign any of its rights; or     24.1.2   transfer by novation any of
its rights and obligations,

    to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”) subject to (a) the prior written notice to the Borrower and (b) except
during the pendency of any Event of Default or Default, the Borrower’s prior
consent (which consent shall not be unreasonably withheld, provided that
withholding of consent by the Borrower due to a material change in the treatment
of the Facilities by the Lender shall not be considered unreasonable). The
principal outstanding balance of the portion of the Loan of the assigning Lender
subject to each such assignment shall not be less than $ 5,000,000.00 or an
integral multiple of $ 1,000,000 in excess thereof.   24.2   Conditions of
assignment or transfer

  24.2.1   An assignment will be effective only on:

  (a)   receipt by the Borrower of written confirmation from the New Lender (in
form and substance satisfactory to the Borrower) that the New Lender will assume
the same obligations to the other Parties as it would have been under if it was
the Lender; and

- 44 -



--------------------------------------------------------------------------------



 



  (b)   performance by the New Lender of all “know your customer” or other
checks relating to any person that it is required to carry out in relation to
such assignment to a New Lender, the completion of which the New Lender shall
promptly notify to the Lender.

  24.2.2   A transfer will only be effective if the procedure set out in Clause
24.4 (Procedure for transfer) is complied with.     24.2.3   No transfer by the
Lender otherwise permitted hereunder shall operate to increase the costs to the
Borrower of borrowing any Loans.

24.3   Limitation of responsibility of Lender

  24.3.1   Unless expressly agreed to the contrary, the Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (b)   the financial condition of
any Obligor;     (c)   the performance and observance by any Obligor of its
obligations under the Finance Documents or any other documents; or     (d)   the
accuracy of any statements (whether written or oral) made in or in connection
with any Finance Document or any other document,     and any representations or
warranties implied by law are excluded.

  24.3.2   A New Lender shall confirm to the Lender that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of the Obligors in
connection with its participation in this Agreement and has not relied
exclusively on any information provided to it by the Lender in connection with
any Finance Document; and     (b)   will continue to make its own independent
appraisal of the creditworthiness of the Obligors whilst any amount is or may be
outstanding under the Finance Documents.

  24.3.3   Nothing in any Finance Document obliges the Lender to:

  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Article 24; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under the Finance Documents or
otherwise.

24.4   Procedure for transfer

  24.4.1   Subject to the conditions set out in Clause 24.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with Sub-clause
24.4.3 below when the Lender executes an otherwise duly completed Transfer
Certificate. The Lender shall subject to Sub-clause 24.4.3 below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

- 45 -



--------------------------------------------------------------------------------



 



  24.4.2   The Lender shall only be obliged to execute a Transfer Certificate
delivered to it by the New Lender upon the New Lender’s completion of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to the transfer to such New Lender.     24.4.3   On the
Transfer Date:

  (a)   to the extent that in the Transfer Certificate the Lender seeks to
transfer by novation its rights and obligations under the Finance Documents the
Borrower and the Lender shall be released from further obligations towards one
another under the Finance Documents and their respective rights against one
another under the Finance Documents shall be cancelled (being the “Discharged
Rights and Obligations”);     (b)   the Borrower and the New Lender shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharged Rights and Obligations only insofar as that the
Borrower and the New Lender have assumed and/or acquired the same in place of
the Borrower and the Lender;     (c)   the New Lender shall become a Party as a
“Lender” and reference in this Agreement to “Lender” shall be construed to be
reference to the New Lender.

24.5   Copy of Transfer Certificate to Borrower       The Lender shall as soon
as reasonably practicable after it has executed a Transfer Certificate, send to
the Borrower a copy of that Transfer Certificate.   24.6   Disclosure of
information

  24.6.1   The Lender and the Security Agent agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to any Affiliate of and to the respective partners,
directors, officers, employees, agents, subagents, advisors and other
representatives of the Lender, the Security Agent or Affiliate (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of the Information and instructed to keep it
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under any Finance Document or any action or proceeding
relating to any Finance Document or the enforcement of rights under any Finance
Document, (f) to any assignee of or participant in, or prospective assignee of
or participant in, any of its rights or obligations under the Finance Documents,
or to any actual or prospective counterparty (or its advisors) to any swap or
derivative

- 46 -



--------------------------------------------------------------------------------



 



      transaction relating to an Obligor or its obligations (it being understood
that the person to whom the information is to be given under this paragraph
(f) will be informed of the confidential nature of the Information and
instructed to keep it confidential), (g) with the consent of the Borrower, or
(h) to the extent such Information becomes publicly available other than as a
result of a breach of this Clause 24.6 or becomes available to the Lender or the
Security Agent or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. To the extent that disclosure of any
Information is required pursuant to clause (b) or (c) above, so long as any of
the Lender or the Security Agent is not prohibited from so doing by any
applicable laws, rules, regulations, judgments or court orders, such Lender or
Security Agent will notify the Borrower thereof in writing at its address for
notices set forth in this Agreement, provided that the Borrower shall have no
right to seek any action or remedy or have any claim or cause of action against
any of the Lender or the Security Agent in the event that any such person, as
the case may be, shall fail to so notify the Borrower.     24.6.2   As used
herein, “Information” means all information received by the Lender or the
Security Agent from the Obligors relating to any Obligor or its businesses,
other than any such information that is available to the Lender or the Security
Agent on a non-confidential basis prior to disclosure by any Obligors, provided
that in the case of information received from an Obligor after the date hereof
such information is clearly identified at the time of delivery as confidential
or that given the nature of the information or the circumstances surrounding its
disclosure, reasonably should be considered as confidential or proprietary. Any
person required to maintain the confidentiality of Information under this Clause
24.6 shall be considered to have complied with its obligation to do so if such
person has exercised the same degree of care to maintain such confidentiality as
such person would accord to its own confidential information, which in no event
shall be less than a reasonable degree of care.

25.   CHANGES TO THE BORROWER       The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, but an Obligor may not assign any of
its rights or transfer any of its rights or obligations under the Finance
Documents without prior written consent of the Lender.   26.   CONDUCT OF
BUSINESS BY LENDER       No provision of this Agreement will:

  26.1.1   interfere with the right of the Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;     26.1.2   oblige the Lender to
investigate or claim any credit, relief, remission or repayment available to it
or the extent, order and manner of any claim; or     26.1.3   oblige Lender to
disclose any information relating to its affairs (tax or otherwise) or any
computations in respect of Tax (except such failure to so disclose will be
subject to Sub-clause 12.3.2(c)).

- 47 -



--------------------------------------------------------------------------------



 



27.   PAYMENT MECHANICS   27.1   Payments to the Lender

  27.1.1   On each date on which the Borrower is required to make a payment to
the Lender, under a Finance Document, the Borrower shall make the same available
to the Lender (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Lender as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.     27.1.2   Payment shall be made into the
Lender’s Account and the Borrower shall at the time of making each payment under
the Finance Documents for account of the Lender, specify to the Lender the
amounts payable by the Borrower under the Finance Documents to which such
payment is to be applied.

27.2   Distributions by the Lender

  27.2.1   On each date on which this Agreement requires an amount to be paid by
the Lender, the Lender shall make available the amount of its payment to the
Borrower at the relevant account specified below or such other account specified
from time to time, provided that such account is located in Brazil: Nextel
Telecomunições Ltda., Bank: Itau 341, Branch: 0912, Account Number: 07085-1 (the
“Borrower Account”).

27.3   Distributions to the Borrower       The Lender may (with the consent of
the Borrower or in accordance with Article 28 (Set-off)) apply any amount
received by it for the Borrower in or towards payment (on the date and in the
currency and funds of receipt) of any amount due from the Borrower under the
Finance Documents or in or towards purchase of any amount of any currency to be
so applied.   27.4   Partial payments

  27.4.1   If the Lender receives a payment that is insufficient to discharge
all the amounts then due and payable by the Borrower under the Finance Documents
or in the event that the Borrower fails to specify the amounts payable to which
such payment is to be applied, or if an Event of Default has occurred and is
continuing, the Lender shall apply that payment towards the obligations of the
Borrower under the Finance Documents in the following order:

  (a)   first, in or towards payment pro rata between the A Loan and the B Loan
of any unpaid fees, costs and expenses of the Lender under the Finance
Documents;     (b)   secondly, in or towards payment pro rata between the A Loan
and the B Loan of any accrued interest, fee or commission due but unpaid under
this Agreement;     (c)   thirdly, in or towards payment pro rata between the A
Loan and the B Loan of any principal due but unpaid under this Agreement; and  
  (d)   fourthly, in or towards payment pro rata between the A Loan and the B
Loan of any other sum due but unpaid under the Finance Documents.

- 48 -



--------------------------------------------------------------------------------



 



  27.4.2   The Lender may vary the order set out in Sub-clauses 27.4.1 (a) to
(d) above.     27.4.3   Sub-clauses 27.4.1 (a) to (d) above will override any
appropriation made by the Borrower.

27.5   No set-off by the Borrower       All payments to be made by the Borrower
under the Finance Documents shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim.

27.6   Business Days

  27.6.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).     27.6.2   During any
extension of the due date for payment of any principal or Unpaid Sum under this
Agreement interest is payable on the principal or Unpaid Sum at the rate payable
on the original due date.

27.7   Currency of account

  27.7.1   Subject to Sub-clauses 27.8.1 and 27.8.2 below, dollars is the
currency of account and payment for any sum due from the Borrower under any
Finance Document.     27.7.2   Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.     27.7.3   Any amount expressed to be payable in a currency other
than dollars shall be paid in that other currency.

27.8   Change of currency

  27.8.1   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognized by the central bank of any country
as the lawful currency of that country, then:

  (a)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Lender; and     (b)   any translation from one currency or currency unit to
another shall be at the official rate of exchange recognized by the central bank
for the conversion of that currency or currency unit into the other, rounded up
or down by the Lender (acting reasonably).

  27.8.2   If a change in any currency of a country occurs, this Agreement will,
to the extent the Lender specifies to be necessary, be amended to comply with
any generally accepted conventions and market practice in the Relevant Interbank
Market and otherwise to reflect the change in currency.

- 49 -



--------------------------------------------------------------------------------



 



28.   SET-OFF       The Lender may set off any matured obligation due from any
Obligor under the Finance Documents against any matured obligation owed by the
Lender to any Obligor, regardless of the place of payment, booking branch or
currency of either obligation, provided, that the Lender will give the Borrower
prompt notice of such set-off. If the obligations are in different currencies,
the Lender may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of the set-off.

29.   THE SECURITY AGENT

29.1   Appointment, Powers and Immunities       The Lender hereby appoints and
authorizes the Security Agent to act as its agent under the Finance Documents
with such powers as are specifically delegated to the Security Agent by the
terms of the Finance Documents, including the execution and delivery of the
Finance Documents together with such other powers as are reasonably incidental
thereto. The Security Agent (which term as used in this sentence and in Clause
29.5 (Indemnification) hereof and the first sentence of Clause 29.6
(Non-Reliance on Security Agent) hereof shall include reference to the Security
Agent’s Affiliates and subagents and its own and its Affiliates’ and subagents
officers, directors, employees and agents):

  (a)   shall have no duties or responsibilities except those expressly set
forth in this Agreement and the other Finance Documents, and shall not by reason
of this Agreement or the other Finance Documents be a trustee or fiduciary for
any party hereto;     (b)   shall not be responsible to the Lender for any
recitals, statements, representations or warranties contained in this Agreement,
or in any certificate or other document referred to or provided for in, or
received by any of them under, this Agreement, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Finance
Document or any other document referred to or provided for herein or therein or
for any failure by any Obligor or any other person to perform any of its
obligations hereunder or thereunder;     (c)   shall not be required to initiate
or conduct any litigation or collection proceedings hereunder unless directed by
the Lender and the Security Agent shall have received satisfactory indemnities
pursuant to Subclause 29.5 (Indemnification) (and shall not commence an action
or proceeding on behalf of the Lender without obtaining the consent of the
Lender thereto); and     (d)   shall not be responsible for any computation made
in good faith or for any other action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.

The Security Agent may, with the consent of the Lender, employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of or for the supervision of any such agents or attorneys-in-fact selected by it
utilizing due care.

- 50 -



--------------------------------------------------------------------------------



 



    The Security Agent will act in accordance with instructions duly given to it
by the Lender in accordance with the Finance Documents. The Security Agent shall
give prompt notice to the Lender of any notice or document (and its contents)
received from the Borrower and promptly provide the Lender with such notice or
document.       Before the Security Agent acts or refrains from acting, it may
require an officer’s certificate of any Obligor and/or an opinion of counsel
satisfactory to the Security Agent with respect to the proposed action or
inaction. The Security Agent shall not be liable for any action it takes or
omits to take in good faith in reliance on such certificate or opinion. Whenever
in the administration of any Finance Document the Security Agent shall deem it
necessary or desirable that a matter be provided or established prior to taking
or suffering or omitting to take any act hereunder or thereunder, such matter
(unless other evidence in respect thereof be herein or therein specifically
prescribed) may, in the absence of gross negligence or bad faith on the part of
the Security Agent, be deemed to be conclusively proved and established by an
officers’ certificate delivered to the Security Agent, and such certificate, in
the absence of gross negligence or bad faith on the part of the Security Agent,
shall be full warrant to the Security Agent for any action taken, suffered or
omitted to be taken by it under the provisions of any Finance Document upon the
faith thereof.   29.2   Reliance by Security Agent       The Security Agent
shall be entitled to conclusively rely upon any certification, notice or other
communication (including any thereof by telephone, fax, email, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed, made or sent by or on behalf of the proper person or persons, and upon
advice and statements of legal counsel and other experts selected by the
Security Agent. As to any matters not expressly provided for by this Agreement,
the Security Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions given by the
Lender, and such instructions of the Lender and any action taken or failure to
act pursuant thereto shall be binding on the Lender.   29.3   Defaults       The
Security Agent shall not be deemed to have knowledge or notice of the occurrence
of a Default unless it has received notice from the Lender or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Security Agent receives a Notice of Default, the Security
Agent shall give prompt notice thereof to the Lender. The Security Agent shall
(subject to Clause 29.1 (Appointment, Powers and Immunities) and 29.7 (Failure
to Act) hereof) only take such action with respect to any such Default as shall
be expressly directed by the Lender, provided that, unless and until the
Security Agent shall have received such directions, it may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Lender
except to the extent that this Agreement expressly requires that such action be
taken only with the consent or upon the authorization of the Lender.

- 51 -



--------------------------------------------------------------------------------



 



29.4   INTENTIONALLY LEFT BLANK   29.5   Indemnification       The Lender agrees
to indemnify the Security Agent (to the extent not reimbursed, but without
limiting the obligations of the Borrower under Article 16 (Costs and Expenses)),
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever (including reasonable legal fees and expenses) that may be imposed
on, incurred by or asserted against the Security Agent arising out of or by
reason of any investigation in any way relating to or arising out of this
Agreement or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that the Borrower is obligated to pay under Article 16 (Costs and
Expenses) hereof, but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that the Lender shall not be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Security Agent. The obligations of the
Lender under this Clause 29.5 shall survive the termination of this Agreement,
the repayment of the Loans and the resignation or removal of the Security Agent.
  29.6   Non-Reliance on Security Agent       The Lender agrees that it has,
independently and without reliance on the Security Agent, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Obligors and decision to enter into this Agreement and that it
will, independently and without reliance upon the Security Agent, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement and the other Finance Documents. The Security Agent shall
not be required to keep itself informed as to the performance or observance by
the Obligors of this Agreement and the other Finance Documents or to inspect the
properties or books of the Obligors. Except for notices, reports and other
documents and information expressly required to be furnished to the Lender, the
Security Agent shall not have any duty or responsibility to provide the Lender
with any credit or other information concerning the affairs, financial condition
or business of the Obligors that may come into the possession of the Security
Agent or any of its Affiliates.   29.7   Failure to Act       No provision of
any Finance Document shall require the Security Agent to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds to believe that repayment of such funds or adequate
security or indemnity against such risk or liability is not reasonably assured
to it. The Security Agent shall be entitled to consult with legal counsel of its
choice and at the expense of the Borrower and will not incur any liability in
acting in good faith in accordance with any advice from such counsel.

- 52 -



--------------------------------------------------------------------------------



 



29.8   Resignation or Removal of the Security Agent       Subject to the
appointment and acceptance of a successor Security Agent as provided below, the
Security Agent may resign at any time by giving notice thereof to the Lender and
the Borrower, and the Security Agent may be removed at any time with or without
cause by the Lender. Upon any such resignation or removal, the Lender shall have
the right to appoint a successor Security Agent, which shall be a bank that has
an office in New York, New York or Brazil. If no successor Security Agent shall
have been so appointed by the Lender and shall have accepted such appointment
within 30 days after the retiring Security Agent’s giving of notice of
resignation or the Lender’s removal of the retiring Security Agent, then the
retiring Security Agent may, on behalf of the Lender, either (i) appoint a
successor Security Agent, which shall be a bank that has an office in New York,
New York or Brazil or (ii) petition a court of competent jurisdiction to appoint
a successor Security Agent. Upon the acceptance of any appointment as Security
Agent hereunder by a successor Security Agent, such successor Security Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Security Agent, and the retiring Security
Agent shall be discharged from its duties and obligations hereunder; provided
that any replacement shall be subject to the taking of appropriate steps to
transfer the Collateral to the new Security Agent. Notwithstanding the
foregoing, no removal of the Security Agent shall be effective until all amounts
then due and owing to the removed Security Agent shall be paid in full. After
any retiring Security Agent’s resignation or removal hereunder as the Security
Agent, the provisions of this Article 29 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Security Agent.   30.   NOTICES   30.1   Communications in
writing       Any communication to be made under or in connection with the
Finance Documents shall be made in writing (including fax) and faxed or hand
delivered (by a reputable commercial courier service).   30.2   Address and
Delivery       Any notice or demand to be made by one person to another under or
in connection with the Finance Documents may be served by depositing such notice
or demand at the address of such other person as identified with its name below
on the signature page or by fax to the fax number identified with the name of
such other person below on the signature page (which shall be deemed to have
been received when confirmed by fax). Promptly upon receipt of notification of
an address and fax number or change of address or fax number or changing its own
address or fax number, the Parties shall notify each other.   30.3   English
language

  30.3.1   Any notice given under or in connection with any Finance Document
must be in English.     30.3.2   All other documents provided under or in
connection with any Finance Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Lender, accompanied by a certified English translation provided by the Borrower
at the Borrower’s cost and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document or
a Security Document governed by Brazilian law.

- 53 -



--------------------------------------------------------------------------------



 



31.   CALCULATIONS AND CERTIFICATES   31.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by the Lender are prima facie
evidence of the matters to which they relate.   31.2   Certificates and
Determinations       Any certification or determination by the Lender of a rate
or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   31.3   Day count
convention       Any interest, commission or fee accruing under a Finance
Document will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 days or, in any case where the
practice in the Relevant Interbank Market differs, in accordance with that
market practice.   31.4   Partial invalidity       If, at any time, any
provision of the Finance Documents is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.   32.   Remedies and
Waivers       No failure to exercise, nor any delay in exercising, on the part
of the Lender, any right or remedy under the Finance Documents shall operate as
a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise or the exercise of any other right or
remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.   33.   AMENDMENTS AND
WAIVERS   33.1   Required consents       Any term of the Finance Documents may
be amended or waived only with the written consent of the Lender and the
Borrower, and any such amendment or waiver will be binding on all Parties.   34.
  LEFT INTENTIONALLY BLANK   35.   COUNTERPARTS       Each Finance Document may
be executed in any number of counterparts, and this has the same effect as if
the signatures on the counterparts were on a single copy of the Finance
Document.

- 54 -



--------------------------------------------------------------------------------



 



36.   GOVERNING LAW       This Agreement shall be governed by and construed in
accordance with the law of the State of New York.   37.   JURISDICTION, SERVICE
OF PROCESS AND VENUE   37.1   Jurisdiction       Each of the parties hereto
agrees that any suit, action or proceeding with respect to this Agreement or any
other Finance Document to which it is a party or any judgment entered by any
court in respect thereof may be brought in the United States District Court for
the Southern District of New York or the Supreme Court of the State of New York,
County of New York, and in the courts of its own corporate domicile, in respect
of actions brought against it as a defendant, irrevocably waives any right it
may have to the jurisdiction of any other courts pursuant to applicable law and
irrevocably submits to the non-exclusive jurisdiction of each such court for the
purpose of any such suit, action, proceeding or judgment.   37.2   Process Agent
      The Borrower irrevocably appoints CT Corporation System (the “Process
Agent”), with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011, as its agent and true and lawful attorney-in-fact in its name, place
and stead to accept on behalf of the Borrower and its property and revenues
service of copies of the summons and complaint and any other process which may
be served in any such suit, action or proceeding brought in the State of New
York, and the Borrower agrees that the failure of the Process Agent to give any
notice of any such service of process to the Borrower shall not impair or affect
the validity of such service or, to the extent permitted by applicable law, the
enforcement of any judgment based thereon. Nothing herein shall in any way be
deemed to limit the ability of the Lender to serve any such process or summonses
in any other manner permitted by applicable law.   37.3   Venue       The
Borrower irrevocably waives to the fullest extent permitted by law any objection
that it may now or hereafter have to the laying of the venue of any suit, action
or proceeding arising out of or relating to this Agreement or any other Finance
Document brought in the United States District Court for the Southern District
of New York or the Supreme Court of the State of New York and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum and any right it may have to the jurisdiction of any court
other than the courts indicated in Clause 37.1 above pursuant to applicable law.
A final judgment (in respect of which time for all appeals has elapsed) in any
such suit, action or proceeding shall be conclusive and may be enforced in any
court to the jurisdiction of which the Borrower is or may be subject, by suit
upon judgment.   38.   WAIVER OF JURY TRIAL       EACH OF THE BORROWER AND THE
LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER FINANCE DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

- 55 -



--------------------------------------------------------------------------------



 



39.   WAIVER OF IMMUNITY       To the extent that the Borrower may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Borrower hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Finance Documents.
  40.   ENTIRE AGREEMENT       This Agreement and the other Finance Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof.   41.   SURVIVAL       The obligations of the
Borrower under Sub-clause 7.6.2, Clause 10.3, Article 12, Article 13,
Article 14, Article 16 and Clause 24.6 and the obligations of the Lender under
Clause 29.5, shall survive the repayment of the Loan and the termination of the
Available Facility and, in the case of the Lender assigning any interest in the
Loan hereunder, shall survive, in the case of any event or circumstance that
occurred prior to the effective date of such assignment, the making of such
assignment, notwithstanding that the assigning Lender may cease to be the
“Lender” hereunder. In addition, each representation and warranty made, or
deemed to be made by a notice of the Loan, herein or pursuant hereto shall
survive the making of such representation and warranty.   42.   NO FIDUCIARY
RELATIONSHIP.       The Borrower acknowledges that the Lender has no fiduciary
relationship with, or fiduciary duty to, the Borrower arising out of or in
connection with this Agreement or the other Finance Documents, and the
relationship between the Lender and the Borrower is solely that of creditor and
debtor. This Agreement and the other Finance Documents do not create a joint
venture among the parties.   43.   WAIVER OF SECURITY.       To the extent that
the Borrower may, in any suit, action or proceeding brought in any of the courts
referred to above or a court of Brazil or elsewhere arising out of or in
connection with this Agreement or any other Finance Document to which the
Borrower is a party, be entitled to the benefit of any provision of law
requiring the Lender in such suit, action or proceeding to post security for the
costs of the Borrower, or to post a bond or to take similar action, the Borrower
hereby irrevocably waives such benefit, in each case to the fullest extent now
or in the future permitted under the laws of New York or, as the case may be,
the jurisdiction in which such court is located.

- 56 -



--------------------------------------------------------------------------------



 



This Agreement has been entered into on the date stated at the beginning of this
Agreement.

- 57 -



--------------------------------------------------------------------------------



 



SCHEDULE 6
SECURITY
Borrower Quota Pledge Agreement, dated as of the date hereof, between Nextel
S.A., McCaw International (Brazil), Ltd., the Lender and the Borrower.
Intercompany Loans Pledge and Subordination Agreement, dated as of the date
hereof between the Parent, McCaw International (Brazil), Ltd. and the Security
Agent.
Security Interest Agreement, dated as of the date hereof between the Borrower
and the Security Agent.
Share Pledge Agreement, dated as of the date hereof, between McCaw International
(Brazil), Ltd., Airfone Holdings, Inc., Nextel Telecomunicações S.A., the
Borrower and the Lender.
Subsidiary Quota Pledge Agreement, dated as of the date hereof, between the
Borrower, Nextel Telecomunicações de Longa Distância Ltda., Nextel S.A. and the
Lender.

- 67 -



--------------------------------------------------------------------------------



 



SIGNATURES
NEXTEL TELECOMUNICAÇÕES LTDA.,
as Borrower

             
/s/
 
Authorized representative
      /s/
 
Authorized representative    
Name:
      Name:    
Title:
      Title:    

     
Address:
  Alameda Santos No. 2,356 and 2,364
Cerqueira César,
São Paulo, Brazil, 01418-200

Fax: +55 11 2145 2040
Witnesses:
1st   /s/                                      
Name:
ID.:
2nd   /s/                                      
Name:
ID:
Signature Pages To Term Facility Agreement

- 1 -



--------------------------------------------------------------------------------



 



NEDERLANDSE FINANCIERINGS-MAATSCHAPPIJ
VOOR ONTWIKKELINGSLANDEN N.V.,
as Lender

             
/s/
 
Authorized representative
      /s/
 
Authorized representative      
Name:
      Name:    
Title:
      Title:    

     
Address:
  Anna van Saksenlaan 71
2593 HW The Hague
The Netherlands

Fax: +31 (0)70 314 9757
Witnesses:
1st   /s/                                      
Name:
ID.:
2nd   /s/                                      
Name:
ID:
Signature Pages To Term Facility Agreement

- 2 -



--------------------------------------------------------------------------------



 



STANDARD BANK OFFSHORE TRUST COMPANY JERSEY LIMITED,
as Security Agent

             
/s/
 
Authorized representative
      /s/
 
Authorized representative      
Name:
      Name:    
Title:
      Title:    

     
Address:
  Standard Bank House
47-49 La Motte Street
St. Helier, JE4 8XR

Fax: +44 1534 881299
Witnesses:
1st   /s/                                      
Name:
ID.:
2nd   /s/                                      
Name:
ID:
Signature Pages To Term Facility Agreement

- 3 -